--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.38
 
 
AMENDED AND RESTATED
REVOLVING CREDIT AND TERM LOAN AGREEMENT
 
AGREEMENT (this “Agreement”) is made and entered into as of the 4th day of
September, 2009, by and between CVC CALIFORNIA, LLC, a Delaware limited
liability company (the “Lender”), and GENERAL ENVIRONMENTAL MANAGEMENT, INC., a
Nevada corporation (the “Borrower”);
 
W I T N E S S E T H :
 
WHEREAS, the Borrower and its Subsidiaries are engaged in the business of
providing field services, technical services, transportation, off-site
treatment, on-site treatment services, and environmental health and safety
compliance services (collectively, the “Business Operations”); and
 
WHEREAS, the Lender and Borrower are parties to a Revolving Credit and Term Loan
Agreement dated as of August 31, 2008 (the “Original Agreement”), pursuant to
which the Lender has made available to the Borrower a revolving credit facility
and a term loan; and
 
WHEREAS, in order to assist the Borrower to better manage its anticipated cash
flow needs and conform its credit facilities with the needs of the Business
Operations after giving effect to the sale by the Borrower of its Wholly-Owned
Subsidiary, GEM Mobile Treatment Services, Inc., consummated on August 17, 2009,
the Borrower has requested the Lender to restructure the credit facilities under
the Original Agreement on the terms and conditions of this Agreement; and
 
WHEREAS, the Lender is willing and able to effect such restructuring on the
terms and conditions of this Agreement;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereby agree as follows:
 
I.              DEFINITIONS
 
Section 1.01.  Defined Terms.  In addition to the other terms defined elsewhere
in this Agreement, as used herein, the following terms shall have the following
meanings:
 
“Accounts” shall mean “accounts” (as defined in the UCC) of the Borrower and its
Domestic Subsidiaries from time to time.
 
“Account Debtor” shall mean any Person who is obligated on an Account.
 
“Acquisition Agreement” shall mean the Stock Purchase Agreement dated as of
August 31, 2008 by and between Island, the Seller, the Trust and GEM-DE.
 
“Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations thereunder.
 
 
1

--------------------------------------------------------------------------------

 
 
“Advances” shall mean the principal amounts loaned to the Borrower from time to
time pursuant to Section 2.01 below.
 
“Affiliate” shall mean, with respect to any Person, any other Person in Control
of, Controlled by, or under common Control with the first Person, and any other
Person who has a substantial interest, direct or indirect, in the first Person
or any of its Affiliates, including, without limitation, any officer or director
of the first Person or any of its Affiliates; provided, however, that neither
the Lender nor any of its Affiliates shall be deemed an “Affiliate” of the
Borrower for any purposes of this Agreement.  For the purpose of this
definition, a “substantial interest” shall mean the direct or indirect legal or
beneficial ownership of more than ten (10%) percent of any class of stock or
similar interest.
 
“Agreement” shall mean this Amended and Restated Revolving Credit and Term Loan
Agreement as it may from time to time be amended, modified, supplemented and/or
restated.
 
“Applicable Law” shall mean all applicable provisions of all (a) constitutions,
statutes, ordinances, rules, regulations and orders of all governmental and/or
quasi-governmental bodies, (b) Government Approvals, and (c) order, judgments
and decrees of all courts and arbitrators.
 
“Assignee Lender” has the meaning set forth in Section 8.02 below.
 
“Availability” shall mean the amount (if any) by which, at the time of
determination, (a) the Revolving Credit Commitment exceeds (b) the outstanding
principal amount of Advances.
 
“Board Observer Agreement” shall mean the letter agreement dated January 8, 2009
by and between the Borrower and the Lender, pursuant to which the Borrower has
granted to the Lender certain observer rights with respect to the Board of
Directors of the Borrower.
 
“Borrowing Base” shall mean an amount, determined in accordance with the most
recent borrowing base report provided to the Lender under Section 5.04(d) below,
equal to (a) 85% of Eligible Accounts, plus (b) 75% of the value of unbilled
goods and/or services theretofore provided by the Borrower or any Domestic
Subsidiary (such value to be calculated, except to the extent otherwise provided
in the applicable Contract with the customer, on an arithmetic basis based on
the portion of the subject project for which goods and/or services have actually
been rendered but not yet billed) and which, if billed at such time, would
constitute an Eligible Account, minus (c) such reserves as the Lender may
establish from time to time in its Permitted Discretion (including, without
limitation, to account for dilution and other contingencies and risks of
collection).  In the event that the Borrower has not timely delivered a current
Borrowing Base report in accordance with Section 5.04(d) below, then the
applicable Borrowing Base shall be such amount as is established by the Lender
in its Permitted Discretion, until such time as the Borrower has delivered a
current Borrowing Base report.
 
“Borrowing Date” means the Business Day on which the Lender makes a Loan
hereunder.
 
 
2

--------------------------------------------------------------------------------

 
 
“Business Day” shall mean a day other than (a) a Saturday, (b) a Sunday, or
(c)  a day on which banking institutions in the State of California or the State
of Florida are authorized or required by law or executive order to close.
 
“Capital Expenditures” shall mean with respect to any Person, all expenditures
of such Person for tangible assets which are capitalized, and the fair value of
any tangible assets leased by such Person under any lease which would be a
Capitalized Lease, determined in accordance with GAAP, including all amounts
paid or accrued by such Person in connection with the purchase (whether on a
cash or deferred payment basis) or lease (including Capitalized Lease
Obligations) of any machinery, equipment, real property, improvements to real
property (including leasehold improvements), or any other tangible asset of such
Person which is required, in accordance with GAAP, to be treated as a fixed
asset on the consolidated balance sheet of such Person.
 
“Capitalized Lease” shall mean any lease which is or should be capitalized on
the balance sheet of the lessee thereunder in accordance with GAAP.
 
“Capitalized Lease Obligation” shall mean with respect to any Person, the amount
of the liability which reflects the amount of future payments under all
Capitalized Leases of such Person as at any date, determined in accordance with
GAAP.
 
“Cash Equivalents” shall mean (a) marketable securities issued, or directly and
fully guaranteed or insured, by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than twelve (12) months from the date of acquisition; (b) time deposits, demand
deposits, certificates of deposit, acceptances or prime commercial paper issued
by, or repurchase obligations for underlying securities of the types described
in clause (a) entered into with any commercial bank having a short-term deposit
rating of at least A-2 or the equivalent thereof by Standard & Poor’s
Corporation or at least P-2 or the equivalent thereof by Moody’s Investors
Service, Inc.; (c) commercial paper with a rating of A-I or A-2 or the
equivalent thereof by Standard & Poor’s Corporation or P-1 or P-2 or the
equivalent thereof by Moody’s Investors Service, Inc. and in each case maturing
within twelve (12) months after the date of acquisition; (d) marketable direct
obligations issued by any state in the United States or any agency or
instrumentality thereof maturing within twelve (12) months from the date of
acquisition thereof and, at the time of acquisition, have one of the two highest
ratings generally obtainable from either Standard & Poor’s Corporation or
Moody’s Investors Services, Inc.; (e) tax-exempt commercial paper of United
States municipal, state or local governments rated at least A-2 or the
equivalent thereof by Standard & Poor’s Corporation or at least P-2 or the
equivalent thereof by Moody’s Investors Services, Inc. and maturing within
twelve (12) months after the date of acquisition thereof; (f) any other items
selected by the Borrower and approved by the Lender (which approval shall not be
unreasonably withheld or delayed); or (g) any mutual fund or other pooled
investment vehicle which invests principally in the foregoing obligations.
 
“Closing Date” shall mean the date on which the conditions precedent set forth
in part A of Article IV below are satisfied or have been waived by the Lender in
its sole discretion.
 
 
3

--------------------------------------------------------------------------------

 
 
“Code” shall mean the Internal Revenue Code of 1986, and the rules and
regulations promulgated thereunder, as in effect from time to time.
 
“Collateral” shall mean all collateral pledged by the Borrower and/or any
Subsidiary as security for the payment and performance of the Obligations,
whether pursuant to the Collateral Agreement or any other Security Document.
 
“Collateral Agreement” shall mean the Collateral Agreement, dated as of the
Original Closing Date, by and between the Borrower, its Subsidiaries and the
Lender, as same may be amended, modified, supplemented and/or restated from time
to time.
 
“Common Stock” shall mean the authorized common stock of the Company, $.001 par
value per share.
 
“Confidential Information” shall mean information that the Borrower furnishes to
the Lender which is not generally available to the public or available to the
Lender from a source other than the Borrower which is not, to the Lender’s
knowledge, bound by any confidentiality agreement in respect thereof.
 
“Contract” shall mean any indenture, agreement (other than this Agreement),
other contractual restriction, lease in which the Borrower or any Subsidiary is
a lessor or lessee, license or instrument.
 
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.
 
“Control Agreement” shall mean, with respect to each bank account and/or
securities account maintained by or in the name of the Borrower or any Domestic
Subsidiary, an agreement executed and delivered by the Borrower (or the subject
Domestic Subsidiary, as applicable) and the account intermediary, whereby the
account intermediary acknowledges the Lender’s Lien on such account and all
funds or property therein, and “control” (within the meaning of the UCC) over
such account is established in favor of the Lender.
 
“Convertible Term Loan” shall mean the convertible term loan in the face amount
of $6,314,699.59 described in Section 2.02(a)(ii) below.
 
“Convertible Term Note” shall mean the promissory note of the Borrower issued to
the Lender as described in Section 2.02(d)(ii) below.
 
“Deed of Trust” shall mean the outstanding deed of trust pursuant to which the
Lender has received a first priority Lien on the Owned Real Property as
Collateral for the Obligations.
 
“Default” shall mean any of the events specified in Article VII hereof, whether
or not any requirement for the giving of notice, the lapse of time, or both, or
any other condition, has been satisfied.
 
 
4

--------------------------------------------------------------------------------

 
 
“Disclosure Schedule” shall mean the disclosure schedule, dated as of the
Closing Date, executed and delivered by the Borrower to the Lender, the section
numbers of which correspond to the Section numbers of this Agreement.
 
“Dollars” or “$” shall mean United States Dollars, lawful currency for the
payment of public and private debts.
 
“Domestic Subsidiary” shall mean any Subsidiary which is incorporated or formed
under the laws of the United States, any State or Commonwealth in the United
States, or the District of Columbia.
 
“EBITDA” shall mean, for the subject period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) Net Income, plus (b)
Interest Expense deducted in the calculation of such Net Income, plus (c) all
income taxes deducted in the calculation of such Net Income, plus (d)
depreciation and amortization expense deducted in the calculation of such Net
Income, plus (e) other non-cash charges and expenses deducted in the calculation
of such Net Income, excluding accruals for operating expenses made in the
ordinary course of business.
 
“Eligible Account” shall mean the face amount of each trade Account of the
Borrower or a Domestic Subsidiary (if same has executed a Guaranty Agreement and
become a party to the Collateral Agreement) for services rendered or goods and
products sold in the ordinary course of the Business Operations which the
Lender, in its Permitted Discretion, deems to be an Eligible Account; provided,
however, that an Account shall not be deemed an Eligible Account unless it meets
all of the following conditions:
 
(a)           the subject services or products and goods have been rendered,
shipped or delivered on an absolute sale basis (subject to normal course
inspection and acceptance by customers) to an Account Debtor which is not an
Affiliate, vendor or supplier of the Borrower or a Subsidiary, with an invoice
date contemporaneous with or within twenty (20) calendar days after the date of
shipment or service, and which does not constitute a consignment sale,
bill-and-hold sale, sale-and-return or other such arrangement and is not subject
to any other repurchase, return or offset agreement binding upon the Borrower or
a Domestic Subsidiary; the subject services or products and goods have been
fully provided, rendered, shipped and/or delivered (or shipped f.o.b.) to such
Account Debtor on an open account basis (or with payment guaranteed by a
domestic letter of credit, drawn on or by a domestic financial institution,
acceptable to the Lender in all respects), and no part of the subject services,
products or goods has been returned, rejected, lost or damaged; the Account is
not evidenced by chattel paper or an instrument of any kind; and such Account
Debtor is not insolvent or the subject of any bankruptcy or insolvency
proceeding of any kind in any jurisdiction;
 
(b)           if the Account Debtor is located outside the continental United
States, payment for the subject services or goods shall be secured by an
irrevocable letter of credit, which letter of credit shall have been confirmed
by a financial institutional reasonably acceptable to the Lender payable in the
full amount of the face value of the Account in lawful currency of the United
States;
 
 
5

--------------------------------------------------------------------------------

 
 
(c)           it is a valid, legally enforceable obligation of the Account
Debtor thereunder payable in Dollars and is not subject to any recoupment,
offset or other defense or any discount or chargeback on the part of such
Account Debtor (provided that prompt payment discounts or other discounts
granted in the ordinary course of business shall not cause an Account to be
disqualified hereunder, so long as only the discounted amount of such Account,
if not otherwise disqualified, is included in the calculation of the Borrowing
Base) or to any claim on the part of such Account Debtor denying liability
thereunder (provided that the undisputed portion may be considered to be an
Eligible Account);
 
(d)           it is subject to no Lien whatsoever, except for the Lien of the
Lender;
 
(e)           it has not remained unpaid in whole or in part for a period
exceeding ninety (90) days after the original invoice date;
 
(f)           it does not arise out of a transaction (whether direct or
indirect) with an employee, officer, agent, director or Affiliate of the
Borrower or any Subsidiary or with any entity controlled by any employee,
officer, or director of the Borrower or any Subsidiary;
 
(g)           it is not subject to any contract retainage or other withholding
of any portion of payments on amounts invoiced, whether to secure the Borrower’s
or any Subsidiary’s performance or otherwise;
 
(h)           it does not represent the unpaid portion of an Account any portion
of which was previously paid or agreed to be paid through the issuance or
delivery of equity securities or other non-cash consideration;
 
(i)            if the Account Debtor is the United States, any State or
Commonwealth therein, or any department, agency or instrumentality thereof, the
Borrower or the applicable Domestic Subsidiary has duly assigned its rights to
payment of such Account to the Lender pursuant to the federal Assignment of
Claims Act and any comparable State statutes;
 
(j)            the Lender has a perfected first priority Lien in such Account;
 
(k)           such Account is not payable by any person other than the Account
Debtor (such as a beneficiary, recipient or subscriber individually), provided
that the portion thereof which is payable by the Account Debtor may be
considered to be an Eligible Account;
 
(l)            at least sixty (60%) percent in dollar amount of the total
Accounts owed by such Account Debtor and/or its Affiliates constitute Eligible
Accounts;
 
(m)          the total Accounts owed by the subject Account Debtor (other than
Jacobs Engineering Group, Inc.) and/or its Affiliates constitute less than
twenty-five (25%) percent of all Eligible Accounts (provided that only the
excess over twenty-five (25%) percent shall be disqualified under this clause
(m), unless the Lender has otherwise consented in writing to the inclusion of
all or any portion of such excess);
 
(n)          such Account is payable solely to the Borrower or a Domestic
Subsidiary which has executed a Guaranty Agreement and become a party to
Collateral Agreement, and the Borrower or such Domestic Subsidiary is not aware
of any dispute by the Account Debtor with respect to such Account; and
 
 
6

--------------------------------------------------------------------------------

 
 
(o)           it is not otherwise determined by the Lender, in the Lender’s
Permitted Discretion, to be difficult to collect, uncollectible or otherwise
unacceptable for any reason.
 
“Environmental Indemnity Agreement” shall mean the environmental indemnity
agreement, dated as of the Closing Date, pursuant to which the Borrower and its
Subsidiaries have agreed to indemnify and hold harmless the Lender and its
Affiliates from and in respect of any and all environmental claims and
liabilities relating to the Owned Real Property and all operations (past,
present and future) conducted on or about the Owned Real Property.
 
“Environmental Report” shall mean the Phase I Environmental Site Assessment of
the Owned Real Property dated July 23, 2008, prepared by IVI Due Diligence
Services, Inc. for US Capital Corporation.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as in
effect from time to time.
 
“ERISA Affiliate” shall mean, with respect to any Person, any other Person which
is under common control with the first Person within the meaning of Section
414(b) or 414(c) of the Code; provided, however, that with respect to the
Borrower, no Person which is an Affiliate of the Lender (other than the Borrower
and its Subsidiaries) shall be deemed an ERISA Affiliate for purposes of this
Agreement
 
“Event of Default” has the meaning set forth in Article VII below.
 
“Excess Cash Proceeds” has the meaning set forth in Section 6.18 below.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
 
“Financial Statements” has the meaning set forth in Section 3.01(a) below.
 
“Fiscal Year” shall mean the fiscal year of the Company which ends on December
31 of each year.
 
“Fixed Charges” shall mean, for the period in question, the sum of (a) all
principal payments scheduled or required to be made during or with respect to
such period in respect of Indebtedness of the Borrower and its Subsidiaries,
plus (b) all cash Interest Expense of the Borrower and its Subsidiaries for such
period, plus (c) all cash income taxes paid or accrued for the Borrower and its
Subsidiaries for such period.
 
“Foreign Subsidiary” shall mean any Subsidiary which is not a Domestic
Subsidiary.
 
“GAAP” shall mean generally accepted accounting principles in the United States
of America, consistently applied, unless the context otherwise requires, with
respect to any financial terms contained herein, as then in effect with respect
to the preparation of financial statements.
 
 
7

--------------------------------------------------------------------------------

 
 
“GEM-DE” shall mean General Environmental Management, Inc., a Delaware
corporation, which is a Wholly-Owned Subsidiary of the Borrower.
 
“Government Approval” shall mean an authorization, consent, non-action,
approval, license or exemption of, registration or filing with, or report to,
any governmental or quasi-governmental department, agency, body or other unit.
 
“GPP” shall mean General Pacific Partners LLC, a California limited liability
company.
 
“Guaranty”, “Guaranteed” or to “Guarantee”, as applied to any Indebtedness,
liability or other obligation, shall mean (a) a guaranty, directly or
indirectly, in any manner, including by way of endorsement (other than
endorsements of negotiable instruments for collection in the ordinary course of
business), of any part or all of such obligation, and (b) an agreement,
contingent or otherwise, and whether or not constituting a guaranty, assuring,
or intended to assure, the payment or performance (or payment of damages in the
event of non-performance) of any part or all of such obligation by any means
(including, without limitation, the purchase of securities or obligations, the
purchase or sale of property or services, or the supplying of funds).
 
“Guaranty Agreement” shall mean the guaranty agreement, dated as of the Original
Closing Date, executed by each Domestic Subsidiary in favor of the Lender,
pursuant to which the Domestic Subsidiaries have jointly and severally
guaranteed the full and timely payment and performance of all of the
Obligations.
 
“Indebtedness” shall mean (without duplication), with respect to any Person, (a)
all obligations or liabilities, contingent or otherwise, for borrowed money, (b)
any and all obligations represented by promissory notes, bonds, debentures or
the like, or on which interest charges are customarily paid, (c) any liability
secured by any mortgage, pledge, lien or security interest on property owned or
acquired, whether or not such liability shall have been assumed, (d) obligations
of such Person under conditional sale or other title retention agreements
relating to property or assets purchased by such Person, (e) all obligations of
such Person issued or assumed as the deferred purchase price of property or
services (excluding trade payables and accrued obligations incurred in the
ordinary course of business), (f) any obligations (contingent or otherwise) of
such Person as an account party or applicant in respect of letters of credit
and/or bankers’ acceptances, or in respect of financial or other hedging
obligations, and (g) Guarantees, endorsements (other than for collection in the
ordinary course of business) and other contingent obligations in respect of the
obligations of others.
 
“Intellectual Property” shall have the meaning ascribed thereto in the
Collateral Agreement.
 
“Interest Expense” shall mean, for the relevant period, interest expense
(including, without limitation, interest attributable to Capitalized Leases in
accordance with GAAP) and fees with respect to Indebtedness.
 
 
8

--------------------------------------------------------------------------------

 
 
“Investment”, as applied to the Borrower or any Subsidiary, shall mean: (a) any
shares of capital stock, evidence of Indebtedness or other security issued by
any other Person to the Borrower or any Subsidiary, (b) any loan, advance or
extension of credit to, or contribution to the capital of, any other Person,
other than credit terms extended to customers in the ordinary course of
business, (c) any other investment by the Borrower or any Subsidiary in any
assets or securities of any other Person, and (d) any commitment to make any
Investment.
 
“Island” shall mean Island Environmental Services, Inc., a California
corporation, which is a Wholly-Owned Subsidiary.
 
“Knowledge” or “Known” or words of similar import shall mean, with respect to
the Borrower and/or any Subsidiary, the actual knowledge of Timothy J. Koziol
and Brett M. Clark (and/or their respective successors as officers of the
Borrower) after reasonable inquiry of the appropriate employees of the Borrower
and the Subsidiaries.
 
“Landlord Waiver” shall mean a landlord waiver, subordination and/or access
agreement, in form and substance reasonably satisfactory to the Lender, executed
in favor of the Lender by the Landlord of Real Property leased or occupied by
the Borrower or any Subsidiary.
 
“Liabilities and Contingencies” has the meaning set forth in Section 3.01(c)
below.
 
“Lien”, as applied to the property or assets (or the income or profits
therefrom) of the Borrower or any Subsidiary, shall mean (in each case, whether
the same is consensual or nonconsensual or arises by contract, operation of law,
legal process or otherwise): (a) any mortgage, lien, pledge, hypothecation,
attachment, assignment, deposit arrangement, encumbrance, charge, lease
constituting a Capitalized Lease Obligation, conditional sale or other title
retention agreement, or other security interest or encumbrance of any kind in
respect of any property (including, without limitation, stock of any Subsidiary)
of the Borrower or any Subsidiary, or upon the income or profits therefrom; (b)
any arrangement under which any property of the Borrower or any Subsidiary is
transferred, sequestered or otherwise identified for the purpose of subjecting
or making available the same for the payment of Indebtedness or the performance
of any other liability in priority to the payment of the general, unsecured
creditors of the Borrower or any Subsidiary; (c) any Indebtedness or liability
which remains unpaid after the same shall become due and payable and which, if
unpaid, by law or otherwise is given any priority whatsoever over the general
unsecured creditors of the Borrower or any Subsidiary; and (d) any agreement
(other than this Agreement) or other arrangement which, directly or indirectly,
prohibits the Borrower or any Subsidiary from creating or incurring any lien on
any of its properties or assets or which conditions the ability to do so on the
security, on a pro rata or other basis, of Indebtedness other than Indebtedness
outstanding under this Agreement.
 
“Loan Documents” shall mean the collective reference to this Agreement, the
Notes, the Security Documents, the Environmental Indemnity Agreement, the
Validity Guaranties, the Subordination Agreement, the Board Observer Agreement,
the Warrant, the Registration Rights Agreement, and any and all other
agreements, instruments, certificates and other documents as may be executed and
delivered by the Borrower and/or any of the Subsidiaries pursuant hereto or
thereto.
 
 
9

--------------------------------------------------------------------------------

 
 
“Loans” shall mean, collectively, the Advances, the Term Loan and the
Convertible Term Loan.
 
“Material Adverse Effect” shall mean any event, act, omission, condition or
circumstance which has or would reasonably be expected to have a material
adverse effect on (a) the business, operations, properties, assets or condition,
financial or otherwise, of the Borrower and the Subsidiaries, taken as a whole,
(b) the ability of the Borrower or any Subsidiary to perform its obligations
under any of the Loan Documents, or (c) the validity or enforceability of, or
the Lender’s rights and remedies under, any of the Loan Documents, other than
due to the acts or omissions of the Lender or any of its Affiliates.
 
“Maximum Revolver Amount” shall mean $1,700,000.
 
“Monitoring Fee” shall mean the fees payable to the Lender pursuant to Section
2.03(b) below.
 
“Net Income” shall mean the consolidated net income (or loss) of the Borrower
and its Subsidiaries for the period in question, after giving effect to
deduction of or provision for all operating expenses, all taxes and reserves
(including reserves for deferred taxes) and all other proper deductions, all
determined in accordance with GAAP; provided, however, that for purposes of
calculating Net Income, there shall be excluded and no effect shall be given to
(a) the restoration of any contingency reserve except to the extent that such
reserve was established during the subject period, and (b) any Net Income
attributable to any Subsidiary to the extent that the Borrower (or any
Subsidiary through which the Borrower owns the subject Subsidiary) is prohibited
(by law, Contract, minority ownership rights or otherwise) from receiving a
distribution of such Net Income from such Subsidiary.
 
“Notes” shall mean, collectively, the Revolving Credit Note, the Term Note and
the Convertible Term Note.
 
“Obligations” shall mean the collective reference to all Indebtedness and other
liabilities and obligations of every kind and description owed by the Borrower
to the Lender from time to time under or pursuant to this Agreement, the Notes,
the Security Documents and the other Loan Documents (excluding the Warrant and
Registration Rights Agreement, other than amounts payable (a) under Section 1.4
of the Warrant based upon exercise of the Put Option thereunder prior to or at
the time of the repayment in full of all other Obligations, and (b) from time to
time pursuant to Section 2(c) of the Registration Rights Agreement), and/or
otherwise in respect of the Loans, however evidenced, created or incurred, fixed
or contingent, now or hereafter existing, due or to become due.
 
“Organic Documents” shall mean, with respect to any Person, the certificate of
incorporation, articles of incorporation, certificate of formation, certificate
of limited partnership, by-laws, operating agreement, limited partnership
agreement or other such document of such Person.
 
“Original Agreement” shall have the meaning ascribed thereto in the second
“WHEREAS” paragraph above.
 
 
10

--------------------------------------------------------------------------------

 
 
“Original Closing Date” shall mean August 31, 2008, which was the “Closing Date”
under, as defined in and for purposes of the Original Agreement.
 
“Owned Real Property” shall mean the Real Property, consisting of approximately
4.5 acres of improved land and buildings, owned by General Environmental
Management of Rancho Cordova, LLC (a Wholly-Owned Subsidiary of the Borrower)
located at 11855 White Rock Road, Rancho Cordova, California 95742.
 
“Participant” has the meaning set forth in Section 8.01 below.
 
“Permitted Discretion” shall mean a determination or judgment made by the Lender
in good faith in the exercise of reasonable business judgment from the
perspective of a secured lender.
 
“Permitted Indebtedness” shall mean any and all Indebtedness expressly permitted
pursuant to Section 6.01 below.
 
“Permitted Liens” shall mean those Liens expressly permitted pursuant to Section
6.02 below.
 
“Person” shall mean any individual, partnership, corporation, limited liability
company, banking association, business trust, joint stock company, trust,
unincorporated association, joint venture, governmental authority or other
entity of whatever nature.
 
“Purchase Money Note” shall mean the Purchase Money Note dated August 17, 2009
in the principal amount of $5,600,000 issued by MTS Acquisition Company, Inc. to
GEM-DE, as same may be amended, modified, supplemented and/or restated from time
to time (subject to any required consent under this Agreement).
 
“Real Properties” shall mean, collectively, any real properties (land, buildings
and/or improvements) now owned or leased or occupied by the Borrower or any of
the Subsidiaries, and, during the period of the Borrower’s and/or Subsidiary’s
occupancy thereof, any other real properties heretofore owned or leased by the
Borrower or any Subsidiary (provided that, with respect to leased properties,
the “Real Property” shall refer only to the portion of the subject property
(excluding common areas) leased by the Borrower or a Subsidiary).
 
“Register” has the meaning set forth in Section 8.03(a) below.
 
“Registration Rights Agreement” shall mean the Registration Rights Agreement,
dated as of the Original Closing Date, made by the Company for the benefit of
the Lender and any subsequent Holders (as such term is defined in the
Registration Rights Agreement), as same may be amended, modified, supplemented
and/or restated from time to time.
 
“Revolving Credit Commitment” shall mean the Lender’s agreement to make Advances
to the Borrower within the limitations set forth in Section 2.01 below.
 
 
11

--------------------------------------------------------------------------------

 
 
“Revolving Credit Maturity Date” shall mean August 31, 2011; provided, however,
that in the event that the Advances are prepaid or required to be prepaid
pursuant to Section 2.01(e) or Section 2.07 below, then the Revolving Credit
Maturity Date shall be deemed to have occurred simultaneously with such
prepayment or required prepayment.
 
“Revolving Credit Note” shall mean the amended and restated promissory note of
the Borrower issued to the Lender to represent the Advances and interest
thereon, as described in Section 2.01(f) below.
 
“Royalty Provisions” shall mean Section 2.2 of the Stock Purchase Agreement, as
same may be amended, modified, supplemented and/or restated from time to time
(subject to any required consent under this Agreement).
 
“Sale” shall mean any transaction or series of related transactions (a) whereby
a majority of the outstanding capital stock of or equity interests in the
Borrower which ordinarily has voting power for the election of directors
(including preferred stock counted on an “as converted” basis into common stock
and common stock counted on a fully diluted basis) is sold, assigned or
transferred, (b) whereby the Borrower issues shares of its capital stock or
equity interests which, after giving effect to such transaction or transactions,
constitute a majority of the outstanding capital stock of the Borrower which
ordinarily has voting power for the election of a majority of the Borrower’s
directors (including, if applicable, preferred stock counted on an “as
converted” basis into common stock and common stock counted on a fully diluted
basis), (c) whereby Control of the Borrower is held by a Person (or group of
Persons acting in concert) who does not hold such Control on the date of this
Agreement, (d) in which the Borrower is a constituent party to any merger or
consolidation and as a result thereof (i) the holders of the outstanding capital
stock of the Borrower which ordinarily has voting power for the election of a
majority of the Borrower’s directors (including, if applicable, preferred stock
counted on an “as converted” basis into common stock) immediately prior to such
merger or consolidation cease to own a majority of the outstanding capital stock
of the Borrower which ordinarily has voting power for the election of a majority
of the Borrower’s directors (including, if applicable, preferred stock counted
on an “as converted” basis into common stock), or (ii) the Borrower is not the
surviving entity, or (e) whereby all or any material portion of the assets of
the Borrower and the Subsidiaries (taken as a whole) are sold, assigned or
transferred.
 
“SEC” shall mean the United States Securities and Exchange Commission, and any
successor agency performing the functions thereof.
 
“SEC Reports” shall mean all periodic and current reports, registration
statements, proxy statements and other reports filed or required to be filed by
the Borrower with the SEC pursuant to the Act and/or the Exchange Act, and any
amendments or supplements thereto filed with the SEC.
 
“Security Documents” shall mean the Guaranty Agreement, the Collateral
Agreement, the Deed of Trust, collateral assignments, Landlord Waivers, Control
Agreements, financing statements or other such agreements or documents pursuant
thereto, and any other agreements or instruments securing or creating or
evidencing Liens securing the Obligations.
 
 
12

--------------------------------------------------------------------------------

 
 
“Seller” shall mean Randy Costales and Gloria Costales.
 
“Seller Notes” shall mean (a) the subordinated promissory note of GEM-DE in the
principal amount of $1,062,500, issued by GEM-DE to the Seller on the Original
Closing Date pursuant to the Acquisition Agreement, (b) the subordinated
promissory note of GEM-DE in the principal amount of $187,500, issued by GEM-DE
to the Trust on the Original Closing Date pursuant to the Acquisition Agreement,
and (c) any Contingent Note (as defined in the Acquisition Agreement) which may
be issued at any time.
 
“Stock Purchase Agreement” shall mean the Stock Purchase Agreement dated as of
August 17, 2009 by and among the Borrower, GEM-DE, GEM Mobile Treatment
Services, Inc., and MTS Acquisition Company, Inc., as same may be amended,
modified, supplemented and/or restated from time to time (subject to any
required consent under this Agreement).
 
“Subordinated Debt” shall mean the Seller Notes and all other Indebtedness for
money borrowed and other liabilities of the Borrower, whether or not evidenced
by promissory notes, which is contractually subordinated in right of payment, in
a manner satisfactory to the Lender (as evidenced by the Lender’s prior written
approval thereof), to all Obligations of the Borrower to the Lender.
 
“Subordination Agreement” shall mean the Subordination Agreement, dated as of
the Original Closing Date (as same may thereafter be amended, modified,
supplemented and/or restated from time to time), by and between the Lender, the
Seller, the Trust and GEM-DE, pursuant to which the Seller and the Trust have
subordinated their rights under the Seller Notes to the Obligations.
 
“Subsidiary” or “Subsidiaries” shall mean the individual or collective reference
to any corporation, limited liability company or other entity of which 50% or
more of the outstanding shares of stock or other equity interests of each class
having ordinary voting power and/or rights to profits (other than stock having
such power only by reason of the happening of a contingency) is at the time
owned by the Borrower, directly or indirectly through one or more Subsidiaries
of the Borrower.
 
“Term Loan” shall mean the term loan in the face amount of $5,600,000 described
in Section 2.02(a)(i) below.
 
“Term Note” shall mean the promissory note of the Borrower issued to the Lender
as described in Section 2.02(d)(i) below.
 
“Third Party Payment” shall have the meaning ascribed thereto in Section 2.08(a)
below.
 
“Trust” shall mean NCF Charitable Trust, a Florida wholly charitable trust and
tax-exempt organization classified as a public charity.
 
“UCC” means the Uniform Commercial Code as in effect in the State of New York on
the date hereof and hereafter from time to time.
 
 
13

--------------------------------------------------------------------------------

 
 
“Validity Guaranties” shall mean, collectively, (a) the Validity Guaranty, dated
as of the Original Closing Date, by and among the Lender, the Borrower and
Timothy J. Koziol, and (b) the Validity Guaranty, dated as of the Original
Closing Date, by and among the Lender, the Borrower and Brett M. Clark.
 
“Warrant” shall mean the amended and restated warrant to purchase an aggregate
of 2,700,000 shares of Common Stock (subject to adjustment), such warrant to be
issued by the Borrower to the Lender on the Closing Date.
 
“Wholly-Owned Subsidiary” shall mean each Domestic Subsidiary of which all of
the outstanding equity securities (other than directors’ qualifying shares) are
owned by the Borrower or another such Wholly-Owned Subsidiary.
 
Section 1.02.  Use of Defined Terms.  All terms defined in this Agreement shall
have their defined meanings when used in the Notes, the Security Documents, the
other Loan Documents, and all certificates, reports or other documents made or
delivered pursuant to this Agreement, unless otherwise defined therein or unless
the specific context shall otherwise require.
 
Section 1.03.  Accounting Terms.  All accounting terms not specifically defined
herein shall be construed in accordance with GAAP.
 
Section 1.04.  Other Definitional Provisions.  The words “hereof,” “herein”,
“hereto” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Section references are to this Agreement unless otherwise
specified.  The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.  The word
“including” and words of similar import when used in this Agreement shall mean
“including, without limitation,” unless otherwise specified.
 
II.            GENERAL TERMS
 
Section 2.01. Revolving Credit Loans.
 
(a)           Subject at all times to all of the terms and conditions of this
Agreement, the Lender hereby agrees to extend to the Borrower a secured
revolving credit facility, from the Closing Date to the Revolving Credit
Maturity Date, in an aggregate principal amount not to exceed, at any time
outstanding, the lesser of (i) the Borrowing Base at the subject time, or (ii)
the Maximum Revolver Amount (the "Revolving Credit Commitment").
 
(b)           Such revolving credit loans are herein sometimes referred to
individually as an "Advance" and collectively as the "Advances."  Subject at all
times to all of the terms and conditions of this Agreement, from the Closing
Date to the Revolving Credit Maturity Date and within the limits of the
Revolving Credit Commitment, the Lender shall lend, and the Borrower may borrow,
prepay (without premium or penalty) and reborrow under this Section 2.01.  Each
request for an Advance (i) shall be irrevocable, (ii) shall be deemed to
constitute an express affirmation that all conditions precedent set forth in
part B of Article IV hereof are satisfied on the date of such request and will
be satisfied on the requested Borrowing Date, and (iii) shall be made to the
Lender in writing, not later than three (3) Business Days prior to the requested
Borrowing Date, by an authorized officer of the Borrower or by telephonic
communication by such authorized officer to the Lender, which shall be confirmed
by written notice to the Lender to be delivered to the Lender by the Business
Day next following the subject request.  In no event shall the Borrower request,
or shall the Lender be required to honor, (A) any request for an Advance in an
amount greater than the Availability at such time, (B) any request for an
Advance in an amount less than $100,000, or (C) more than one request (or more
frequently if reasonably required by the Borrower) for the borrowing of Advances
in any seven (7) calendar day period.
 
 
14

--------------------------------------------------------------------------------

 
 
(c)           The Borrower shall pay the Lender interest on all Advances at the
rate(s) per annum as in effect from time to time in accordance with the
Revolving Credit Note.  Such interest shall be payable monthly in arrears on the
first day of each calendar month and on the Revolving Credit Maturity Date, and
shall be computed on the daily unpaid balance of all Advances made under the
Borrower's revolving credit loan accounts with the Lender, based on a three
hundred sixty (360) day year, counting the actual number of days elapsed.  The
Borrower hereby authorizes the Lender to charge the Borrower's revolving credit
loan accounts for all such interest; provided, however, that the Lender shall be
under no obligation to make any such charge to the Borrower’s revolving credit
loan accounts (including, without limitation, if there is insufficient
Availability at the time such interest is due and payable).
 
(d)           In the event and to the extent that, at any time, the outstanding
principal amount of Advances exceeds the Revolving Credit Commitment then in
effect, then the Borrower shall immediately, without notice or demand, make a
payment to the Lender in respect of the Advances in an amount sufficient to
cause the outstanding principal amount of Advances to be equal to or less than
the Revolving Credit Commitment then in effect.
 
(e)           Unless sooner due and payable by reason of the Lender’s demand for
payment or an Event of Default or Sale having occurred, the Borrower shall pay
in full all of the Obligations to the Lender in respect of all Advances on or
prior to the Revolving Credit Maturity Date.  Anything elsewhere contained in
this Agreement to the contrary notwithstanding, in the event that and at such
time as the Convertible Term Loan shall be repaid or be required to be repaid in
full, the Revolving Credit Commitment shall thereupon terminate and all
outstanding Advances, all accrued interest thereon and all other outstanding
Obligations (including, without limitation, accrued Monitoring Fees) shall be
immediately due and payable, without requirement of any notice or demand.
 
(f)           All Advances shall be evidenced by a secured Amended and Restated
Revolving Credit Note of the Company payable to the Lender or registered
assigns.
 
(g)           The Borrower may, at its option, terminate the Revolving Credit
Commitment at any time by giving twenty (20) days’ prior written notice thereof
to the Lender, and paying to the Lender, on the date fixed for termination, an
amount equal to the sum of (i) all outstanding principal and accrued interest of
the Advances, and (ii) all accrued Monitoring Fees.
 
(h)           The Lender and the Borrower hereby agree that, after giving effect
to the restructuring of the credit facilities pursuant to this Agreement, the
outstanding principal amount of Advances on September 4, 2009 is $1,700,000.
 
 
15

--------------------------------------------------------------------------------

 
 
Section 2.02.  Term Loans.
 
(a)           Subject at all times to all of the terms and conditions of this
Agreement, the Lender hereby agrees (i) to convert a portion of the outstanding
Advances and a portion of the outstanding term loan under the Original Agreement
into a Term Loan in the principal amount of $5,600,000, and (ii) to convert a
portion of the outstanding Advances and outstanding term loan under the Original
Agreement into a convertible term loan in the principal amount of
$6,314,699.59.  Such conversion shall become effective on the Closing Date, and
any amounts repaid in respect of the Term Loan and the Convertible Term Loan may
not be reborrowed.
 
(b)           The Term Loan shall be repayable in installments in accordance
with the schedule of payments set forth in the Term Note, and the Convertible
Term Loan shall be repayable on demand or, in the absence of demand, in
installments in accordance with the schedule of payments set forth in the
Convertible Term Note.  The Borrower shall be required to prepay the Term Loan
and the Convertible Term Loan in full simultaneously with the consummation of
any Sale or any termination of the Revolving Credit Commitment.
 
(c)           The Borrower shall pay the Lender interest on the principal
balances of the Term Loan and the Convertible Term Loan at the rate(s) per annum
as in effect from time to time in accordance with the Term Note and the
Convertible Term Note, respectively.  Such interest shall be payable in
accordance with the Term Note and the Convertible Term Note, respectively, and
shall be computed on the daily unpaid balance of the Term Loan and the
Convertible Term Loan, based on a three hundred sixty (360) day year, counting
the actual number of days elapsed.  The Borrower hereby authorizes the Lender to
charge the Borrower’s revolving credit loan accounts for all such interest
and/or for any or all principal amounts due and payable in respect of the Term
Loan and/or the Convertible Term Loan; provided, however, that the Lender shall
be under no obligation to make any such charge to the Borrower’s revolving
credit loan accounts (including, without limitation, if there is insufficient
Availability at the time such interest and/or principal is due and payable).
 
(d)           (i) The Term Loan shall be evidenced by a secured Term Note of the
Borrower payable to the Lender or registered assigns, and (ii) the Convertible
Term Loan shall be evidenced by a secured Convertible Term Note of the Borrower
payable to the Lender or registered assigns.
 
(e)           In the event and to the extent that, at any time and from time to
time, (i) the Borrower, GEM-DE and/or any other Person (including, without
limitation, the Lender as collateral assignee) shall receive any prepayment
under or in respect of the Purchase Money Note, an equal prepayment shall
immediately be made under and pursuant to the Term Note, (ii) any payment is
received by the Borrower, GEM-DE and/or any other Person (including, without
limitation, the Lender as collateral assignee) under the Royalty Provisions,
then an equal prepayment shall immediately be made under and pursuant to the
Convertible Term Note, and (iii) the Borrower shall receive payment (other than
by offset) in respect of any indemnification claim under the Acquisition
Agreement, (A) the Borrower shall immediately give written notice to the Lender
upon receipt of such indemnification payment, stating the date and amount of
such payment, and (B) the Borrower shall, upon demand by the Lender, make a
prepayment on the Convertible Term Note in an amount equal to the net after-tax
amount of the indemnification payment received by the Borrower.  Any prepayment
under this Section 2.02(e) shall not require payment of any prepayment
premium.  In the event and to the extent that, at any time and from time to
time, the Lender (as collateral assignee) shall receive (A) any scheduled
payment under or in respect of the Purchase Money Note, the Lender shall apply
same to the corresponding payment under the Term Note, (B) any prepayment under
or in respect of the Purchase Money Note, the Lender shall apply same as a
prepayment under the Term Note, and (C) any payment under the Royalty
Provisions, the Lender shall apply same as a prepayment under the Convertible
Term Note; and any such application of payments by the Lender shall be deemed to
constitute a payment by the Borrower of the corresponding obligations under the
subject Note.
 
 
16

--------------------------------------------------------------------------------

 
 
Section 2.03.  Fees and Premiums.
 
(a)           [Reserved].
 
(b)           The Borrower shall further pay to the Lender, on the first (1st)
day of each calendar month prior to the Revolving Credit Maturity Date or the
earlier termination of the Revolving Credit Commitment and payment of the
Obligations in accordance with Section 2.01(g) above or Section 2.07 below, and
upon the termination of the Revolving Credit Commitment and payment of the
Obligations thereon, a collateral monitoring, availability and administrative
fee in an amount equal to 0.083% of the average daily outstanding principal
amount of Advances during the immediately preceding calendar month (which shall
be appropriately prorated, based on a 30-day month, for any partial calendar
month).
 
(c)           In the event of any prepayment of all or any portion of the Term
Loan or the Convertible Term Loan (other than a prepayment (i) pursuant to
Section 2.02(e) above, or (ii) made with the proceeds received from the sale of
any business unit or units, promptly upon receipt of such proceeds), in addition
to the payment of the subject principal amount and all unpaid accrued interest
thereon, the Borrower shall be required to pay to the Lender a prepayment
premium in an amount equal to (A) two (2%) percent of the principal amount being
prepaid if the prepayment is made on or prior to February 28, 2010, and (B) one
(1%) percent of the principal amount being prepaid if such prepayment is made
subsequent to February 28, 2010 and prior to August 1, 2011.
 
(d)           Payments received in respect of the Obligations after 12:00 Noon
on any day shall be deemed to be received on the next succeeding Business Day,
and if any payment is received other than by wire transfer of immediately
available funds, such payment shall be subject to three (3) Business Days’
clearance prior to being credited to the Obligations for interest calculation
purposes.
 
Section 2.04.  Use of Proceeds.  The Borrower shall utilize the proceeds of the
Loans solely for working capital and other general corporate purposes of the
Borrower, and for the payment of fees and expenses associated with the
consummation of the transactions contemplated by this Agreement.
 
Section 2.05.  Further Obligations.  With respect to all Obligations for which
the interest rate is not otherwise specified herein (whether such Obligations
arise hereunder, pursuant to the Notes or Security Documents, or otherwise),
such Obligations shall bear interest at the rate(s) in effect from time to time
pursuant to the Revolving Credit Note.
 
 
17

--------------------------------------------------------------------------------

 
 
Section 2.06.  Application of Payments.  All amounts paid to or received by the
Lender in respect of the Loans from whatever source (whether from the Borrower,
any Subsidiary pursuant to a Guaranty Agreement, any realization upon any
Collateral, or otherwise) shall, except as otherwise provided in Section 2.02(e)
above, unless otherwise directed by the Borrower with respect to any particular
payment (unless an Event of Default shall then be continuing, in which event the
Lender may disregard Section 2.02(e) and/or disregard the Borrower’s direction),
be applied (a) first, to reimburse the Lender for all out-of-pocket costs and
expenses incurred by the Lender which are reimbursable to the Lender in
accordance with this Agreement, the Notes and/or any of the other Loan
Documents, (e) next, to any accrued but unpaid fees or prepayment premiums, and
amounts payable under Section 2(c) of the Registration Rights Agreement, (c)
next, to unpaid accrued interest on the Convertible Term Loan, (d) next, to
unpaid accrued interest on the Term Loan, (e) next, to unpaid accrued interest
on the Advances, (f) next, to the outstanding principal of the Convertible Term
Loan, to the extent then due and payable, (g) next, to the outstanding principal
of the Advances, (h) next, to the payment of any unpaid Option Purchase Price
under the Warrant, (i) next, to the outstanding principal of the Term Loan, to
the extent then due and payable, and (j) finally, to the payment of any other
outstanding Obligations; and after payment in full of the Obligations, any
further amounts paid to or received by the Lender in respect of the Loans shall
be paid over to the Borrower or such other Person(s) as may be legally entitled
thereto.
 
Section 2.07.  Sale; Term Loan Payment.  Anything elsewhere contained in this
Agreement and/or the Notes to the contrary notwithstanding, the Revolving Credit
Commitment shall terminate and all Obligations shall become immediately due and
payable, without requirement of any notice or demand, (a) upon the consummation
of any Sale, and (b) upon the prepayment or required payment or prepayment in
full of the Term Loan or the Convertible Term Loan.  In addition, the Term Loan,
the Convertible Term Loan and all Obligations shall become immediately due and
payable, without requirement of any notice or demand, (i) upon the consummation
of any Sale, and (ii) upon any termination of the Revolving Credit Commitment.
 
Section 2.08.  Obligations Unconditional.
 
(a)           The payment and performance of all Obligations shall constitute
the absolute and unconditional obligations of the Borrower, and shall be
independent of any defense or rights of set-off, recoupment or counterclaim
which the Borrower might otherwise have against the Lender.  All payments
required by this Agreement and/or the Notes shall be paid free of any deductions
or withholdings for any taxes or other amounts and without abatement, diminution
or set-off.  If the Borrower is required by law to make such a deduction or
withholding from a payment hereunder (except for net income taxes, or franchise
taxes imposed in lieu of net income taxes, imposed generally by federal, state
or local taxing authorities with respect to interest or commitment fees or other
fees payable hereunder or changes in the rate of tax on the overall net income
of the Lender or its members), the Borrower shall pay to the Lender such
additional amount as is necessary to ensure that, after the making of such
deduction or withholding, the Lender receives (free from any liability in
respect of any such deduction or withholding) a net sum equal to the sum which
it would have received and so retained had no such deduction or withholding been
made or required to be made.  The Borrower shall (i) pay the full amount of any
deduction or withholding, which it is required to make by-law, to the relevant
authority within the payment period set by the relevant law, and (ii) promptly
after any such payment, deliver to the Lender an original (or certified copy)
official receipt issued by the relevant authority in respect of the amount
withheld or deducted or, if the relevant authority does not issue such official
receipts, such other evidence of payment of the amount withheld or deducted as
is reasonably acceptable to the Lender.  Notwithstanding anything to the
contrary contained in this Section 2.08(a), in the event that the Borrower is
compelled by legal process to make payment to a third party (“Third Party
Payment”), including any taxing authority, of any amount that is unrelated to
this Agreement or the transactions hereunder and that is owed by the Lender to
such third party, then, upon the Borrower making such payment and presenting to
the Lender satisfactory evidence of such payment, such Third Party Payment shall
be entered on the Lender’s books and records as a credit to the Borrower’s
account.  The Borrower shall give the Lender at least fifteen (15) days’ written
notice prior to making any such Third Party Payment.
 
 
18

--------------------------------------------------------------------------------

 
 
(b)           If, at any time and from time to time after the Closing Date, (i)
any change in any existing law, regulation, treaty or directive or in the
interpretation or application thereof, (ii) any new law, regulation, treaty or
directive enacted or application thereof, or (iii) compliance by the Lender with
any request or directive (whether or not having the force of law) from any
governmental authority (A) subjects the Lender to any tax, levy, impost,
deduction, assessment, charge or withholding of any kind whatsoever with respect
to any Loan Document, or changes the basis of taxation of payments to the Lender
of any amount payable thereunder (except for net income taxes, or franchise
taxes imposed in lieu of net income taxes, imposed generally by federal, state
or local taxing authorities with respect to interest or commitment fees or other
fees payable hereunder or changes in the rate of tax on the overall net income
of the Lender or its members), or (B) imposes on the Lender any other condition
or increased cost in connection with the transactions contemplated thereby or
participations therein, and the result of any of the foregoing is to increase
the cost to the Lender of making or continuing any Loan or to reduce any amount
receivable hereunder, then, in any such case, the Borrower shall promptly pay to
the Lender any additional amounts necessary to compensate the Lender, on an
after-tax basis, for such additional cost or reduced amount as determined by the
Lender.  If the Lender becomes entitled to claim any additional amounts pursuant
to this Section 2.08(b), the Lender shall promptly notify the Borrower of the
event by reason of which the Lender has become so entitled, and each such notice
of additional amounts payable pursuant to this Section 2.08(b) submitted by the
Lender to the Borrower shall, absent manifest error, be final, conclusive and
binding for all purposes.
 
Section 2.09.  Reversal of Payments.  To the extent that any payment or payments
made to or received by the Lender pursuant to this Agreement or any other Loan
Document are subsequently invalidated, declared to be fraudulent or
preferential, set aside, or required to be repaid to any trustee, receiver or
other person under any state or federal bankruptcy or other such law, then, to
the extent thereof, such amounts shall be revived as Obligations and continue in
full force and effect hereunder as if such payment or payments had not been
received by the Lender.
 
 
19

--------------------------------------------------------------------------------

 
 
III.           REPRESENTATIONS AND WARRANTIES
 
As of the Closing Date and on each Borrowing Date (unless the representation and
warranty refers to a specific date, in which case such representation and
warranty shall continue in effect with respect to such specific date), the
Borrower hereby makes the following representations and warranties to the
Lender, all of which representations and warranties shall survive the Closing
Date, the delivery of the Notes and the making of the Loans, shall be continuing
in nature so long as any Obligations are outstanding or the Revolving Credit
Commitment remains in effect, and are as follows:
 
Section 3.01.  Financial Matters.
 
(a)           The Borrower has heretofore furnished to the Lender (i) the
audited consolidated financial statements (including balance sheets, statements
of income, statements of cash flows and statements of stockholders’ equity) of
the Borrower and its Subsidiaries as at December 31, 2006, 2007 and 2008, and
for the Fiscal Years then ended, and (ii) the unaudited consolidated financial
statements of the Borrower and its Subsidiaries as of June 30, 2009 and for the
six (6) months then ended (collectively, the “Financial Statements”).
 
(b)           The Financial Statements (i) have been prepared in accordance with
GAAP on a consistent basis for all periods (subject, in the case of the
unaudited Financial Statements, to the absence of full footnote disclosures, and
to normal non-material audit adjustments), (ii) are complete and correct in all
material respects, (iii) fairly present the consolidated financial condition of
the Borrower and its Subsidiaries as of said dates, and the results of their
operations for the periods stated, (iv) contain and reflect all necessary
adjustments and accruals for a fair presentation of the Borrower’s and its
Subsidiaries’ consolidated financial condition and results of operations as of
the dates of and for the periods covered by such Financial Statements, and (v)
make full and adequate provision, subject to and in accordance with GAAP, for
the various assets and liabilities (including, without limitation, deferred
revenues) of the Borrower and its Subsidiaries, fixed or contingent, and the
results of their operations and transactions in their accounts, as of the dates
and for the periods referred to therein.
 
(c)           Except as set forth in Schedule 3.01(c) of the Disclosure
Schedule, neither the Borrower nor any Subsidiary has any liabilities,
obligations or commitments of any kind or nature whatsoever, whether absolute,
accrued, contingent or otherwise (collectively “Liabilities and Contingencies”),
including, without limitation, Liabilities and Contingencies under employment
agreements and with respect to any “earn-outs”, stock appreciation rights, or
related compensation obligations, except: (i) Liabilities and Contingencies
disclosed in the Financial Statements or footnotes thereto, (ii) Liabilities and
Contingencies incurred in the ordinary course of business and consistent with
past practice since the date of the most recent Financial Statements, or (iii)
those Liabilities  and Contingencies which are not required to be disclosed
under GAAP.  The reserves, if any, reflected on the balance sheet included in
the most recent Financial Statements are appropriate and reasonable.  Neither
the Borrower nor any Subsidiary has any Indebtedness for money borrowed,
outstanding obligations for the purchase price of property, contingent
obligations or liabilities for taxes, or any unusual forward or long-term
commitments, except as specifically set forth in Schedule 3.01 of the Disclosure
Schedule.
 
 
20

--------------------------------------------------------------------------------

 
 
(d)           Since the date of the most recent Financial Statements, except as
set forth in Schedule 3.01(d) of the Disclosure Schedule, there has been no
material adverse change in the working capital, condition (financial or
otherwise), assets, liabilities, reserves, business, management, operations or
prospects of the Borrower and its Subsidiaries (taken as a whole), including,
without limitation, the following:
 
(i)           there has been no material change in any assumptions underlying,
or in any methods of calculating, any bad debt, contingency or other reserve
relating to the Borrower or any Subsidiary;
 
(ii)           there have been (A) no material write-downs in the value of any
inventory of, and there have been no write-offs as uncollectible of any notes,
accounts receivable or other receivables of, the Borrower or any Subsidiary
other than write-offs of accounts receivable reserved in full as of the date of
the most recent financial statements delivered to the Lender, and (B) no
reserves established for the uncollectibility of any notes, Accounts or other
receivables of the Borrower or any Subsidiary, except to the extent that same
have been disclosed to the Lender in writing and would not, individually or in
the aggregate, cause the outstanding Advances to exceed the Revolving Credit
Commitment;
 
(iii)          no debts have been cancelled, no claims or rights of substantial
value have been waived, and no properties or assets (real, personal or mixed,
tangible or intangible) have been sold, transferred, or otherwise disposed of by
the Borrower or any Subsidiary except in the ordinary course of business and
consistent with past practice;
 
(iv)          there has been no change in any method of accounting or accounting
practice utilized by the Borrower or any Subsidiary;
 
(v)           no material casualty, loss or damage has been suffered by the
Borrower or any Subsidiary, regardless of whether such casualty, loss or damage
is or was covered by insurance;
 
(vi)          Any announced changes in the policies or practices of any
customer, supplier or referral source which would reasonably be expected to have
a Material Adverse Effect;
 
(vii)         Any incurrence of (A) any liability or obligation outside of the
ordinary course of business, or (B) any Indebtedness other than Permitted
Indebtedness;
 
(viii)        Any declaration, setting aside or payment of any dividend or
distribution or any other payment of any kind by the Company to or in respect of
any equity securities of the Company; and
 
(ix)           No action described in this Section 3.01(d) has been agreed to be
taken by the Borrower or any Subsidiary.
 
(e)           The Borrower has in place adequate systems of internal controls
and disclosure controls and procedures sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in accordance with GAAP and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization, (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences, and (v) the Borrower and its management are able to obtain timely
and accurate information regarding the Business Operations and all material
transactions relating to the Borrower and its Subsidiaries; and no material
deficiency exists with respect to the Borrower’s systems of internal controls.
 
 
21

--------------------------------------------------------------------------------

 
 
(f)           Schedule 3.01(f) of the Disclosure Schedule sets forth a true and
complete list of all undisputed and all disputed accounts payable (itemized by
creditor, dollar amount and original due date) of the Borrower and its
Subsidiaries that are more than ninety (90) days past due as of the date of this
Agreement.
 
Section 3.02.  Organization; Corporate Existence.
 
(a)           The Borrower (i) is a corporation duly organized, validly existing
and in good standing under the laws of the State of Nevada, (ii) has all
requisite corporate power and authority to own its properties and to carry on
its business as now conducted and as proposed hereafter to be conducted, (iii)
is qualified to do business as a foreign corporation in the State of California
and in each other jurisdiction in which the failure of the Borrower to be so
qualified would have a Material Adverse Effect, and (iv) has all requisite
corporate power and authority to execute and deliver, and perform all of its
obligations under, the Loan Documents to which it is a party.  True and complete
copies of the Organic Documents of the Borrower, together with all amendments
thereto, have been furnished to the Lender.
 
(b)           Each of the Subsidiaries (i) is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
formation, (ii) has all requisite corporate or company power and authority to
own its properties and to carry on its business as now conducted and as proposed
hereafter to be conducted, (iii) is qualified to do business as a foreign
corporation or limited liability company in each jurisdiction in which the
failure of such Subsidiary to be so qualified would have a Material Adverse
Effect, and (iv) has all requisite corporate or company power and authority to
execute and deliver, and perform all of its obligations under, the Loan
Documents to which it is a party.  True and complete copies of the Organic
Documents of each Subsidiary, together with all amendments thereto, have been
furnished to the Lender.
 
Section 3.03.  Authorization.
 
(a)           The execution, delivery and performance by the Borrower and its
Subsidiaries of their respective obligations under the Loan Documents have been
duly authorized by all requisite company, corporate and other action and will
not, either prior to or as a result of the consummation of the transactions
contemplated by this Agreement: (i) violate any provision of Applicable Law, any
order of any court or other agency of government, any provision of the Organic
Documents of the Borrower or any Subsidiary, or any Contract, indenture,
agreement or other instrument to which the Borrower or any Subsidiary is a
party, or by which the Borrower or any Subsidiary or any of their respective
assets or properties are bound which would have a Material Adverse Effect, or
(ii) be in conflict with, result in a breach of, or constitute (after the giving
of notice or lapse of time or both) a default under, or, except as may be
provided in the Loan Documents, result in the creation or imposition of any Lien
of any nature whatsoever upon any of the property or assets of the Borrower or
any Subsidiary pursuant to, any such Contract, indenture, agreement or other
instrument.
 
 
22

--------------------------------------------------------------------------------

 
 
(b)           This Agreement and other Loan Documents have been duly executed
and delivered by the Borrower and each Subsidiary (in each case to the extent it
is a party thereto), and constitute the valid and binding obligations of the
Borrower and each Subsidiary (in each case to the extent it is a party thereto),
enforceable against the Borrower and each Subsidiary in accordance with their
respective terms, except to the extent that enforceability may be limited by
bankruptcy, insolvency, reorganization, moretorium, fraudulent transfer or other
similar laws now or hereafter in effect relating to creditors’ rights generally,
and by general principles of equity.
 
(c)           Neither the Borrower nor any Subsidiary is required to obtain any
Government Approval, consent or authorization from, or to file any declaration
or statement with, any governmental instrumentality or agency in connection with
or as a condition to the execution, delivery or performance of any of the Loan
Documents.
 
(d)           The Borrower has reserved for issuance a sufficient number of
shares of Common Stock to satisfy its obligations upon conversion in full of the
Convertible Term Note and the exercise in full of the Warrant.  Upon conversion
of the Convertible Term Note in accordance with the terms thereof, the shares of
Common Stock issuable upon such conversion will be validly issued, fully paid
and nonassessable.  Upon exercise of the Warrant in accordance with the terms
thereof, the Warrant Shares (as such term is defined in the Warrant) will be
validly issued, fully paid and nonassessable.
 
Section 3.04.  Litigation.  Except as disclosed in Schedule 3.04 of the
Disclosure Schedule, there is no action, suit or proceeding at law or in equity
or by or before any governmental instrumentality or other agency now pending or,
to the knowledge of the Borrower, threatened against or affecting the Borrower
or any Subsidiaries or any of their respective assets, which, if adversely
determined, would have a Material Adverse Effect.  The Borrower has no Knowledge
of any state of facts, events, conditions or circumstances which are reasonably
likely to give rise to, or would properly constitute grounds for or the basis
of, any suit, action, arbitration, proceeding or investigation (including,
without limitation, any unfair labor practice charges, interference with union
organizing activities, or other labor or employment claims) against or with
respect to the Borrower or any Subsidiary which, if adversely determined, would
have a Material Adverse Effect.
 
Section 3.05.  Material Contracts.  Except as disclosed on Schedule 3.05 of the
Disclosure Schedule, neither the Borrower nor any Subsidiary is (a) a party to
any Contract, agreement or instrument or subject to any charter or other
corporate or organizational restriction which has had or if breached by the
Borrower or any Subsidiary would reasonably be expected to have a Material
Adverse Effect, (b) subject to any liability or obligation under or relating to
any collective bargaining agreement, or (c) in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any Contract, agreement or instrument to which it is a party or by
which any of its assets or properties is bound, which default, individually or
in the aggregate, would have or could reasonably be expected to have a Material
Adverse Effect.
 
 
23

--------------------------------------------------------------------------------

 
 
Section 3.06.  Title to Properties.  The Borrower and each Subsidiary has good
title to all of its owned properties and assets, free and clear of all
mortgages, security interests, restrictions, encumbrances or other Liens of any
kind, except for restrictions on the nature of use thereof imposed by Applicable
Law, and except for Permitted Liens, none of which materially interfere with the
use and enjoyment of such properties and assets in the normal course of the
Business Operations as presently conducted, or materially impair the value of
such properties and assets for the purpose of such business.
 
Section 3.07.  Real Property.  Schedule 3.07 of the Disclosure Schedule sets
forth a correct and complete list of all Real Properties leased or occupied by
the Borrower and/or any of the Subsidiaries on the date of this
Agreement.  Except for the Owned Real Property, neither the Borrower nor any
Subsidiary owns any Real Property.  The Borrower or the subject Subsidiary has a
valid lessee’s interest in each Real Property currently leased or occupied by
the Borrower or any Subsidiary.  Neither the Borrower, any Subsidiary nor, to
the Borrower’s Knowledge, any other party thereto, is in material breach or
violation of any requirements of any such lease; and such Real Properties are in
good condition (reasonable wear and tear excepted) and are adequate for the
current and proposed businesses of the Borrower and its Subsidiaries.  To the
Borrower’s Knowledge, the Borrower’s and its Subsidiaries’ use of the Real
Properties in the normal conduct of the Business Operations does not violate any
applicable building, zoning or other law, ordinance or regulation affecting such
Real Properties, and no covenants, easements, rights-of-way or other such
conditions of record materially impair the Borrower’s and its Subsidiaries’ use
of the Real Properties in the normal conduct of the Business Operations.
 
Section 3.08.  Machinery and Equipment.  The machinery and equipment owned
and/or used by the Borrower and the Subsidiaries is, as to each individual
material item of machinery and equipment, and in the aggregate as to all such
equipment, in good and usable condition and in a state of good maintenance and
repair (reasonable wear and tear excepted), and adequate for its use in the
Business Operations.  All of such machinery and equipment has been inspected and
maintained at all times and from time to time in accordance with all Applicable
Law and applicable manufacturers’ warranties, specifications and recommendations
 
Section 3.09.  Capitalization.  Except as disclosed in Schedule 3.09 of the
Disclosure Schedule and new Subsidiaries which may hereafter be formed or
acquired in compliance with this Agreement, the Borrower does not, directly or
indirectly, own any capital stock of or any form of equity interest in any other
Person.
 
Section 3.10.  No Bankruptcy Filing.  The Borrower is not contemplating either
the filing of a petition under any state or federal bankruptcy or insolvency
law, or the liquidation of all or any substantial portion of its assets or
property (except for the sale of one or more business units as contemplated by
Section 5.16 below); and the Borrower has no Knowledge of any Person
contemplating the filing of any such petition against the Borrower.
 
 
24

--------------------------------------------------------------------------------

 
 
Section 3.11.  No Investment Company.  The Borrower is not an “investment
company” or a company “controlled” by an “investment company” as such terms are
defined in the Investment Company Act of 1940, as amended.
 
Section 3.12.  Margin Securities.  Neither the Borrower nor any Subsidiary owns
or has any present intention of acquiring any “margin security” or any “margin
stock” within the meaning of Regulations T, U or X of the Board of Governors of
the Federal Reserve System (herein called “margin security” and “margin
stock”).  None of the proceeds of the Loans will be used, directly or
indirectly, for the purpose of purchasing or carrying, or for the purpose of
reducing or retiring any Indebtedness which was originally incurred to purchase
or carry, any margin security or margin stock or for any other purpose which
might constitute the transactions contemplated hereby a “purpose credit” within
the meaning of said Regulations T, U or X, or cause this Agreement to violate
any other regulation of the Board of Governors of the Federal Reserve System or
the Exchange Act, or any rules or regulations promulgated under such statutes.
 
Section 3.13.  Taxes.
 
(a)           All federal, state and local tax returns and tax reports required
to be filed by the Borrower and/or any Subsidiary have been timely filed with
the appropriate governmental agencies in all jurisdictions in which such returns
and reports are required to be filed, and all of such tax returns, tax reports
and other filings are correct and complete in all material respects.  All
federal, state and local income, franchise, sales, use, property, excise, ad
valorem, value-added, payroll and other taxes (including interest, penalties and
additions to tax and including estimated tax installments where required to be
filed and paid) due from or with respect to the Borrower and the Subsidiaries
have been fully paid (except for taxes the validity of which are being contested
in good faith by appropriate proceedings and as to which the Borrower or
Subsidiary has set aside on its books adequate reserves), and appropriate
accruals have been made on the Borrower’s books for taxes not yet due and
payable.  All taxes and other assessments and levies which the Borrower and/or
any Subsidiary is required by law to withhold or to collect have been duly
withheld and collected, and have been paid over to the proper governmental
authorities to the extent due and payable.  Except as set forth in Schedule 3.13
of the Disclosure Schedule, there are no outstanding or pending claims,
deficiencies or assessments for taxes, interest or penalties with respect to any
taxable period of the Borrower or any Subsidiary, and no outstanding tax Liens.
 
(b)           Except as disclosed in Schedule 3.13 of the Disclosure Schedule,
the Borrower has no Knowledge and has not received notice of any pending audit
with respect to any federal, state or local tax returns of the Borrower or any
Subsidiary, and no waivers of statutes of limitations have been given or
requested with respect to any tax years or tax filings of the Borrower or any
Subsidiary.
 
 
25

--------------------------------------------------------------------------------

 
 
Section 3.14.  ERISA.  Except as set forth in Schedule 3.14 of the Disclosure
Schedule, neither the Borrower nor any ERISA Affiliate of the Borrower maintains
or has any obligation to make any contributions to any pension, profit sharing
or other similar plan providing for deferred compensation to any employee.  With
respect to any such plan(s) as may now exist or may hereafter be established by
the Borrower or any ERISA Affiliate of the Borrower, and which constitutes an
“employee pension benefit plan” within the meaning of Section 3(2) of ERISA,
except as set forth on Schedule 3.14 of the Disclosure Schedule:  (a) the
Borrower or the subject ERISA Affiliate has paid and shall cause to be paid when
due all amounts necessary to fund such plan(s) in accordance with its terms, (b)
except for normal premiums payable by the Borrower to the Pension Benefit
Guaranty Corporation (“PBGC”), the Borrower or the subject ERISA Affiliate has
not taken and shall not take any action which could result in any liability to
the PBGC, or any of its successors or assigns, (c) the present value of all
accrued benefits thereunder shall not at any time exceed the value of the assets
of such plan(s) allocable to such accrued benefits, (d) there have not been and
there shall not be any transactions such as would cause the imposition of any
tax or penalty under Section 4975 of the Code or under Section 502 of ERISA,
which would adversely affect the funded benefits attributable to the Borrower or
the subject ERISA Affiliate, (e) there has not been and there shall not be any
termination or partial termination thereof (other than a partial termination
resulting solely from a reduction in the number of employees of the Borrower or
an ERISA Affiliate of the Borrower, which reduction is not anticipated by the
Borrower), and there has not been and there shall not be any “reportable event”
(as such term is defined in Section 4043(b) of ERISA) on or after the effective
date of Section 4043(b) of ERISA with respect to any such plan(s) subject to
Title IV of ERISA, (f) no “accumulated funding deficiency” (as defined in
Section 412 of the Code) has been or shall be incurred on or after the effective
date of Section 412 of the Code, (g) such plan(s) have been and shall be
determined to be “qualified” within the meaning of Section 401(a) of the Code,
and have been and shall be duly administered in compliance with ERISA and the
Code, and (h) the Borrower is not aware of any fact, event, condition or cause
which might adversely affect the qualified status thereof.  As respects any
“multi-employer plan” (as such term is defined in Section 3(37) of ERISA) to
which the Borrower or any ERISA Affiliate thereof has heretofore been, is now,
or may hereafter be required to make contributions, the Borrower or such ERISA
Affiliate has made and shall make all required contributions thereto, and there
has not been and shall not be any “complete withdrawal” or “partial withdrawal”
(as such terms are respectively defined in Sections 4203 and 4205 of ERISA)
therefrom on the part of the Borrower or such ERISA Affiliate.
 
Section 3.15.  Intellectual Property.  Except as set forth in Schedule 3.15 of
the Disclosure Schedule, the Borrower and the Subsidiaries own or have the valid
right to use all patents, trademarks, copyrights, software, computer programs,
equipment designs, network designs, equipment configurations, technology and
other intellectual property used, marketed and/or sold in the Business
Operations, and the Borrower and the Subsidiaries are in compliance in all
material respects with all licenses, user agreements and other such agreements
regarding the use of intellectual property used in the Business Operations; and
the Borrower has no Knowledge that and has received no notice claiming that any
of such intellectual property infringes upon or violates the valid rights of any
other Person.
 
Section 3.16.  Compliance with Laws.  The Borrower and the Subsidiaries are in
compliance with all occupational safety, health, wage and hour, employment
discrimination, environmental, flammability, labeling and other Applicable Law
which are material to the Business Operations, except where such non-compliance
would not, individually or in the aggregate, have a Material Adverse
Effect.  Neither the Borrower nor any Subsidiary is aware of any existing state
or facts, events, conditions or occurrences which may now or hereafter
constitute or result in a violation of any Applicable Law, or which may be
reasonably expected to give rise to the assertion of any such violation, which
individually or in the aggregate could have a Material Adverse Effect.  Neither
the Borrower nor any Subsidiary has received written notice of default or
violation, nor is the Borrower or any Subsidiary in default or violation, with
respect to any judgment, order, writ, injunction, decree, demand or assessment
issued by any court or any federal, state, local, municipal or other
governmental agency, board, commission, bureau, instrumentality or department,
domestic or foreign, relating to any aspect of the Borrower’s or any
Subsidiaries’ business, affairs, properties or assets.  Except as disclosed in
Schedule 3.16 of the Disclosure Schedule, neither the Borrower nor any
Subsidiary has received written notice of or been charged with, or is, to the
Borrower’s Knowledge, under investigation with respect to, any violation of any
provision of any Applicable Law, which violation would, individually or in the
aggregate with all other such violations, have a Material Adverse Effect.
 
 
26

--------------------------------------------------------------------------------

 
 
Section 3.17.  Licenses and Permits.  The Borrower and each Subsidiary has all
federal, state and local licenses and permits required to be maintained in
respect of the ownership and operation of the Owned Real Property and otherwise
in connection with and material to the Business Operations, and, to Borrower’s
Knowledge, all such licenses and permits are valid and in full force and
effect.   The Borrower and each Subsidiary has complied with the requirements of
such licenses and permits in all material respects, and has received no written
notice of any pending or threatened proceedings for the suspension, termination,
revocation or limitation thereof. There is no existing circumstance or condition
Known to the Borrower that would be reasonably expected to cause or permit any
of such licenses or permits to be voided, revoked or withdrawn.
 
Section 3.18.  Insurance.  Schedule 3.18 of the Disclosure Schedule lists all
insurance coverages maintained by the Borrower and its Subsidiaries on the date
of this Agreement, including the names of insurers, policy limits and
deductibles.  The Borrower has not received written notice of cancellation or
intent not to renew any of such policies, and there has not occurred, and to the
Borrower’s Knowledge there does not exist, any condition (other than general
industry-wide conditions) such as would cause any of such insurers to cancel any
of such insurance coverages, or would be reasonably likely to materially
increase the premiums charged to the Borrower or any Subsidiary for coverages
consistent with the scope and amounts of coverages as in effect on the date
hereof.
 
Section 3.19.  Environmental Laws.
 
(a)           Except to the extent disclosed in the Environmental Report, the
Borrower and each Subsidiary has complied in all material respects with all
Environmental Laws relating to its business and properties, and to the Knowledge
of the Borrower there exist no Hazardous Substances in amounts in violation of
applicable Environmental Laws or underground storage tanks on any of the Real
Properties the existence of which would, individually or in the aggregate, be
reasonably expected to have a Material Adverse Effect, except those that are
stored and used in material compliance with Applicable Laws.
 
(b)           Except to the extent disclosed in the Environmental Report,
neither the Borrower nor any Subsidiary has received written notice of any
pending or threatened litigation or administrative proceeding which in any
instance (i) asserts or alleges any violation of applicable Environmental Laws
on the part of the Borrower or any Subsidiary, (ii) asserts or alleges that the
Borrower or any Subsidiary is required to clean up, remove or otherwise take
remedial or other response action due to the disposal, depositing, discharge,
leaking or other release of any Hazardous Substances or materials, or (iii)
asserts or alleges that the Borrower or any Subsidiary is required to pay all or
any portion of the costs of any past, present or future cleanup, removal or
remedial or other response action which arises out of or is related to the
disposal, depositing, discharge, leaking or other release of any hazardous
substances or materials by the Borrower or any Subsidiary.  To the Borrower’s
Knowledge, neither the Borrower nor any Subsidiary is subject to any judgment,
decree, order or citation related to or arising out of any Environmental
Laws.  To the Borrower’s Knowledge, neither the Borrower nor any Subsidiary has
been named or listed as a potentially responsible party by any governmental body
or agency in any matter arising under any Environmental Laws.  Neither the
Borrower nor any Subsidiary is a participant in, nor does the Borrower have
Knowledge of, any governmental investigation involving environmental condition
at any of the Real Properties.
 
 
27

--------------------------------------------------------------------------------

 
 
(c)           Except to the extent disclosed in the Environmental Report,
neither the Borrower or any Subsidiary nor, to the Borrower’s Knowledge, any
other person, firm, corporation or governmental entity has caused or permitted
any Hazardous Substances or other materials to be stored, deposited, treated,
recycled or disposed of on, under or at any of the Real Properties which
materials, if known to be present, would reasonably be expected to require or
authorize cleanup, removal or other remedial action by the Borrower or any
Subsidiary under any applicable Environmental Laws.
 
(d)           To the Borrower’s Knowledge, all owners and/or tenants
of  properties adjacent to the Owned Real Property and which may affect the
environmental condition of the Owned Real Property have implemented and are in
compliance with all mandated remediation programs in respect of Hazardous
Substances and other environmental contamination caused by or emanating from
such owners’ or tenants’ properties or operations.
 
(e)           As used in this Section 3.19 and in Sections 5.03 and 5.08 below,
the following terms have the following meanings:
 
“Environmental Laws” include all federal, state, and local laws, rules,
regulations, ordinances, permits, orders, and consent decrees agreed to by the
Borrower or any Subsidiary, relating to health, safety, and environmental
matters applicable to the business and property of the Borrower or any
Subsidiary.  Such laws and regulations include but are not limited to the
Resource Conservation and Recovery Act (“RCRA”), 42 U.S.C. §6901 et seq., as
amended; the Comprehensive Environmental Response, Compensation and Liability
Act (“CERCLA”), 42 U.S.C. §9601 et seq., as amended; the Toxic Substances
Control Act (“TSCA”), 15 U.S.C. §2601 et seq., as amended; and the Clean Water
Act, 33 U.S.C. §1331 et seq., as amended.
 
“Hazardous Substances”, “Release”, “Respond” and “Response” shall have the
meanings assigned to them in CERCLA, 42 U.S.C. §9601, as amended.
 
“Notice” means any actual summons, citation, directive, information request,
notice of potential responsibility, notice of violation or deficiency, order,
claim, complaint, investigation, proceeding, judgment, letter, or other written
communication from the United States Environmental Protection Agency or other
federal, state, or local agency or authority, or any other entity or individual,
public or private, concerning any intentional or unintentional act or omission
which involves management of Hazardous Substances in amounts in violation of
Environmental Laws on or off any Real Properties; the imposition of any lien on
any Real Properties, including but not limited to liens asserted by government
entities in connection with any Borrower’s or Subsidiary’s response to the
presence or Release of Hazardous Substances in amounts in violation of
Environmental Laws; and any alleged violation of or responsibility under any
Environmental Laws.
 
 
28

--------------------------------------------------------------------------------

 
 
Section 3.20.  Sensitive Payments.  Neither the Borrower nor any Subsidiary has
(a) made any contributions, payments or gifts to or for the private use of any
governmental official, employee or agent where either the payment or the purpose
of such contribution, payment or gift is illegal under the laws of the United
States or the jurisdiction in which made, (b) established or maintained any
unrecorded fund or asset for any purpose or made any false or artificial entries
on its books, (c) made any payments to any person with the intention that any
part of such payment was to be used for any purpose other than that described in
the documents supporting the payment, or (d) done business with or proposes to
do business with any country, or any Person in any country, which is prohibited
or restricted under any Applicable Law of the United States, or engaged in or
proposes to engage in any “trading with the enemy” or other transactions
violating any rules or regulations of the Office of Foreign Assets Control or
any similar laws, rules or regulations of any federal, state, local or foreign
government or governmental agency.
 
Section 3.21.  Full Disclosure.  No statement of fact made by the Borrower in
this Agreement or any other Loan Document or in any information memorandum,
business summary, agreement, certificate, schedule or other written statement
furnished by the Borrower or any Subsidiary to the Lender pursuant hereto,
contains or will contain any untrue statement of a material fact, or omits or
will omit to state any material fact necessary to make any statements contained
herein or therein not misleading.  Except for matters of a general economic or
political nature which do not affect the Borrower or any Subsidiary uniquely,
there is no fact presently known to the Borrower which has not been disclosed to
the Lender, which has had or would reasonably be expected to have a Material
Adverse Effect.  All of the SEC reports filed by the Borrower have been prepared
in accordance with the applicable rules and regulations of the SEC, are true and
accurate in all material respects (subject to any filed amendments), and do not
contain any material misstatement of fact or any omission which, in light of the
circumstances, would be materially misleading.
 
Section 3.22.  Reaffirmation.  Each and every request by the Borrower for an
Advance shall constitute a reaffirmation of the truth and accuracy in all
material respects of the Borrowers’ and each Subsidiary’s representations and
warranties made in this Agreement and the Security Documents on and as of the
date of such request.
 
IV.           CONDITIONS OF MAKING THE LOANS
 
A.           The obligation of the Lender to effect the restructuring hereunder
and to consummate the other transactions contemplated hereby are subject to the
following conditions precedent:
 
 
29

--------------------------------------------------------------------------------

 
 
Section 4.01.  Representations and Warranties.  The representations and
warranties set forth in Article III hereof and in the other Loan Documents shall
be true and correct on and as of the Closing Date.
 
Section 4.02.  Loan Documents.  The Borrower and its Subsidiaries (as
applicable) shall have duly executed and/or delivered to the Lender all of the
following:
 
(a)           The Notes;
 
(b)           The Warrant;
 
(c)           A reaffirmation by the Subsidiaries of their obligations under the
Guaranty Agreement; and a reaffirmation by the individuals party to the Validity
Guaranties, reaffirming their respective obligations under their respective
Validity Guaranties;
 
(d)           A certificate of the Secretary or an Assistant Secretary of the
Borrower, certifying the vote of the Board of Directors or other governing body
of the Borrower, authorizing and directing the execution and delivery of this
Agreement, the Notes, the Warrant and all further agreements, instruments,
certificates and other documents pursuant hereto and thereto, and the
consummation of the transactions contemplated hereby and thereby;
 
(e)           A certificate of the Secretary or an Assistant Secretary of the
Borrower, certifying the names of the officers of the Borrower who are
authorized to execute and deliver the Loan Documents and all other agreements,
instruments, certificates and other documents to be delivered pursuant hereto
and thereto, together with the true signatures of such officers.  The Lender may
conclusively rely on such certificate until the Lender shall receive any further
such certificate canceling or amending the prior certificate and submitting the
signatures of the officers named in such further certificate;
 
(f)           Certified copies of the Organic Documents of the Borrower, and a
certificate of the Secretary of State of the State of Nevada certifying that the
Borrower is in good standing in such State as of a date reasonably prior to the
Closing Date; and
 
(g)           Such other agreements, instruments, documents and certificates
(including, without limitation, satisfactory lien and judgment searches
respecting the Borrower) as the Lender or its counsel may reasonably request.
 
Section 4.03.  Seller Notes Modification.  The Lender shall have received true
and complete copies of written modification agreements, executed by GEM-DE and
the holders of the Seller Notes, pursuant to which the payment provisions of the
Seller Notes (including, without limitation, installment due dates and final
maturity dates) shall have been modified to the satisfaction of the Lender in
its sole discretion; provided, however, that with respect to the Trust, such
modification agreement may be executed and delivered subsequent to the Closing
but on or before September 14, 2009.
 
Section 4.04.  Fees and Reimbursements.  The Borrower shall have paid or
reimbursed the Lender for its reasonable out-of-pocket costs, charges and
expenses incurred to the Closing Date in respect of the transactions
contemplated by this Agreement and the other Loan Documents; and in connection
herewith, the Borrower hereby irrevocably authorizes the Lender to charge such
amounts as Advances to the Borrower’s revolving credit loan account.  Failure of
the Lender to effect any such charge shall not excuse the Borrower from its
obligation to pay such amounts.
 
 
30

--------------------------------------------------------------------------------

 
 
Section 4.05.  Further Matters.  All legal matters, and the form and substance
of all documents, incident to the transactions contemplated hereby shall be
satisfactory to counsel for the Lender.
 
Section 4.06.  No Default.  No Default or Event of Default shall have occurred
and be continuing.
 
B.           The obligation of the Lender to make any Advances subsequent to the
Closing Date is subject to (a) the representations and warranties set forth in
Article III and in the other Loan Documents being true and correct in all
material respects (except that, to the extent that any representation or
warranty is already qualified by concepts of materiality and/or Material Adverse
Effect, then such representations and warranties shall be true and correct in
all respects) on and as of the subject Borrowing Date, (b) the Lender’s receipt
of a current Borrowing Base report in conformity with Section 5.04(d) below, (c)
the execution and delivery of such further Security Documents as the Lender may
have reasonably requested pursuant to the Security Documents theretofore
executed and delivered, and (d) there being no continuing Default or Event of
Default.
 
V.           AFFIRMATIVE COVENANTS
 
The Borrower hereby covenants and agrees that, from the date hereof and until
all Obligations (whether now existing or hereafter arising) have been paid in
full and the Revolving Credit Commitment has been terminated, unless the Lender
shall otherwise consent in writing, the Borrower shall, and shall cause each of
its Subsidiaries to:
 
Section 5.01.  Corporate and Insurance.  Do or cause to be done all things
necessary to at all times (a) preserve, renew and keep in full force and effect
its corporate or other legal existence, rights, licenses, permits and
franchises, (b) comply with the Loan Documents and any other agreements and
instruments executed and delivered hereunder and thereunder (to the extent a
party thereto), (c) maintain, preserve and protect all of its franchises and
material trade names, and preserve all of its material property used or useful
in the conduct of its business and keep the same in good repair, working order
and condition (reasonable wear and tear excepted), and from time to time make,
or cause to be made, all needed and proper repairs, renewals, replacements,
betterments and improvements thereto, so that the Business Operations carried on
in connection therewith may be properly and advantageously conducted at all
times, (d) maintain insurance in amounts, on such terms and against such risks
(including fire and other hazards insured against by extended coverage, and
public liability insurance covering claims for personal injury, death or
property damage) as are customary for companies of similar size revenues in the
same or similar businesses and operating in the same or similar locations, as
well as all such other insurance as is required by the Collateral Agreement,
each of which policies (other than workers compensation) shall be issued by a
financially sound and reputable insurer reasonably satisfactory to the Lender
and shall name the Lender as loss payee and additional insured as its interest
appears and provide for the Lender to receive written notice thereof at least
thirty (30) days prior to any cancellation of the subject policy, and (e) comply
with all material Contracts and material obligations to which it is a party or
by which it is bound, all benefit plans which it maintains or is required to
contribute to, and all Applicable Law (including, without limitation,
Environmental Laws) material to its Business Operations, and all requirements of
its insurers, whether now in effect or hereafter enacted, promulgated or
issued.  The Borrower will provide to the Lender a certificate of the foregoing
insurance, promptly upon request.
 
 
31

--------------------------------------------------------------------------------

 
 
Section 5.02.  Payment of Taxes.  File, pay and discharge, or cause to be paid
and discharged, all taxes, assessments and governmental charges or levies
imposed upon the Borrower and/or any Subsidiary or upon its income and profits
or upon any of its property (real, personal or mixed) or upon any part thereof,
before the same shall become in default, as well as all lawful claims for labor,
materials, supplies and otherwise, which, if unpaid when due, might become a
Lien or charge upon such property or any part thereof; provided, however, that
neither the Borrower nor any Subsidiary shall be required to pay and discharge
or cause to be paid and discharged any such tax, assessment, charge, levy or
claim so long as (a) the validity thereof shall be contested in good faith by
appropriate proceedings and the Borrower or such Subsidiary shall have set aside
on its books adequate reserves with respect to any such tax, assessment, charge,
levy or claim so contested, and (b) payment with respect to any such tax,
assessment, charge, levy or claim shall be made before any of the Borrower’s or
such Subsidiary’s property shall be seized or sold in satisfaction thereof.
 
Section 5.03.  Notices.  Give prompt written notice to the Lender of (a) the
filing by the Borrower of any SEC Reports, (b) the receipt by the Borrower or
any Subsidiary of any Notice in respect of Hazardous Substances or otherwise in
respect of or under any Environmental Laws or any claimed violation thereof by
the Borrower, any Subsidiary or any Real Property, (c) any proceedings
instituted against the Borrower or any Subsidiary in any federal or state court
or before any commission or other regulatory body, whether federal, state or
local, which, if adversely determined, could reasonably be expected to have a
Material Adverse Effect (d) occupancy of any new or additional Real Property,
and (e) the occurrence of any material casualty to any Collateral, any Material
Adverse Effect, or any Default or Event of Default, and the action that the
Borrower has taken, is taking, or proposes to take with respect thereto.
 
Section 5.04.  Periodic Reports.  Furnish to the Lender:
 
(a)           Within ninety (90) calendar days after the end of each Fiscal Year
consolidated and consolidating balance sheets, statements of income, statements
of stockholders’ equity, and statements of cash flows of the Borrower and its
Subsidiaries, together with footnotes and supporting schedules thereto,
certified (as to the consolidated statements) by independent certified public
accountants selected by the Borrower and reasonably satisfactory to the Lender,
showing the financial condition of the Borrower and its Subsidiaries at the
close of such Fiscal Year and the results of operations of the Borrower and its
Subsidiaries during such Fiscal Year;
 
(b)           Within (i) thirty (30) calendar days after the end of each fiscal
month (forty-five (45) calendar days in the case of the end of a fiscal
quarter), consolidated (and, if specifically requested by the Lender reasonably
in advance, consolidating) unaudited balance sheets, statements of income,
statements of stockholders’ equity and statements of cash flows of the Borrower
and its Subsidiaries, in each case with supporting schedules thereto, prepared
by the Borrower and certified by the Borrower’s Chairman, President, Chief
Executive Officer, Chief Financial Officer or Chief Accounting Officer, such
balance sheets to be as of the close of such fiscal month and such statements of
income, statements of stockholders’ equity and statements of cash flows to be
for the period from the beginning of the then-current Fiscal Year to the end of
such fiscal month or fiscal quarter (as the case may be), together with
comparative statements of income and cash flows for the corresponding period in
the immediately preceding Fiscal Year, in each case subject to normal audit and
year-end adjustments;
 
 
32

--------------------------------------------------------------------------------

 
 
(c)           Concurrently with the delivery of each of the financial statements
required by Sections 5.04(a) and 5.04(b) above, a certificate on behalf of the
Borrower (signed by the Chairman, President, Chief Executive Officer, Chief
Financial Officer or Chief Accounting Officer of the Borrower), certifying (i)
that he has examined the provisions of this Agreement and that no Default or
Event of Default has occurred and/or is continuing, and (ii) with respect to any
financial statements as of or ending on a date as of which compliance with
Sections 6.18 and/or 6.19 below is required, a calculation of the applicable
EBITDA and/or EBITDA to Fixed Charges ratio for the subject measuring period;
 
(d)           On or prior to the fifteenth (15th) calendar day of each calendar
month, a detailed calculation of the Borrowing Base as of the close of the
immediately preceding calendar month, in form and substance, and with supporting
documentation (including, without limitation, receivables and payables agings as
of the close of the immediately preceding calendar month), as may reasonably be
required by the Lender;
 
(e)           Within fifteen (15) calendar days after the end of each calendar
month, an accounts receivable aging report and an accounts payable aging report
for the Borrower and the Subsidiaries (each on a consolidated and consolidating
basis);
 
(f)           As soon as approved by the Borrower’s Board of Directors (but in
any event not later than the beginning of each Fiscal Year), a budget and
operating plan (on a quarter-by-quarter basis) for such Fiscal Year, in such
detail as may reasonably be required by the Lender;
 
(g)           As and when distributed to the Borrower’s shareholders, copies of
all proxy materials, reports and other information which the Borrower provides
to its shareholders; and as and when distributed to any other holders of
Indebtedness of the Borrower or the Subsidiaries, copies of all reports,
statements and other information provided to such lenders; and
 
(h)           Promptly, from time to time, such other information (including,
without limitation, receivables and payables agings, and sales reports)
regarding the Borrower’s or any Subsidiary’s operations, assets, business,
affairs and financial condition, as the Lender may reasonably request.
 
 
33

--------------------------------------------------------------------------------

 
 
To the extent that the financial statements required by Sections 5.04(a) and
5.04(b) are contained in any SEC Reports filed by the Borrower within the
required time period hereunder for the delivery of such financial statements,
then the Borrower shall be deemed to have complied with the subject financial
statement delivery by notifying the Lender of the filing of the subject SEC
Report.
 
To the extent that any report or other delivery required under this Section 5.04
or elsewhere in this Agreement will, at the time of anticipated delivery to the
Lender, contain any material non-public information, the Borrower will notify
the Lender thereof as promptly as practicable prior to the delivery of such
report (but without disclosing the specific items of material non-public
information or the nature thereof), and if so requested by the Lender prior to
the required date of the information delivery hereunder, the Borrower shall (x)
if reasonably practicable, redact such material non-public information from the
subject report prior to the delivery thereof to the Lender, or (y) defer
delivery of such report until such time as the Borrower has made public
disclosure of the subject material information or the Lender has affirmatively
requested delivery of such report.  Absent timely request by the Lender as
aforesaid, the Borrower shall make the required delivery to the Lender on a
timely basis.
 
Section 5.05.  Books and Records; Inspection.  Maintain centralized books and
records regarding all of the Business Operations at the Borrower’s principal
place of business, and permit agents or representatives of the Lender to
inspect, at any time during normal business hours, upon reasonable notice, and
without undue material disruption of the Business Operations, all of the
Borrower’s and its Subsidiaries’ various books and records, to make copies,
abstracts and/or reproductions thereof, and to discuss the business and affairs
of the Borrower and the Subsidiaries with the management of the Borrower.
 
Section 5.06.  Accounting.  Maintain a standard system of accounting in order to
permit the preparation of financial statements in accordance with GAAP and
Regulation S-X promulgated under the Act.
 
Section 5.07.  Reimbursements.  Pay or reimburse the Lender or other appropriate
Persons on demand for all reasonable costs, expenses and other charges incurred
or payable from time to time in connection with the transactions contemplated by
this Agreement, any waivers or amendments in respect of any Loan Documents
(whether or not completed or executed), any “workout” or enforcement action
(whether or not consummated or completed, and regardless of the outcome
thereof), and the Lender’s initial SEC filing subsequent to the Closing Date
reporting its and its Affiliates’ beneficial ownership of securities of the
Borrower, including but not limited to any and all search fees, recording fees,
costs of inspections, and legal and accounting fees.
 
Section 5.08.  Environmental Response.  In the event that Borrower obtains
knowledge during the term of this Agreement of any material discharge, spill,
injection, escape, emission, disposal, leak or other Release of Hazardous
Substances in amounts in violation of applicable Environmental Laws by the
Borrower or any Subsidiary on any Real Property owned or leased by the Borrower
or any Subsidiary, which is not authorized by a permit or other approval issued
by the appropriate governmental agencies and which requires notification to or
the filing of any report with any federal or state governmental agency by the
Borrower or any Subsidiary, the Borrower shall promptly: (a) notify the Lender;
and (b) to the extent required of Borrower or any  Subsidiary by applicable
Environmental Laws, comply with the notice requirements of the Environmental
Protection Agency and applicable state agencies, and take all steps necessary to
promptly clean up such discharge, spill, injection, escape, emission, disposal,
leak or other Release in accordance with all applicable Environmental Laws and
the Federal National Contingency Plan, and, if required, by applicable
Environmental Laws, receive a certification from all applicable state agencies
or the Environmental Protection Agency, that such Real Property has been cleaned
up to the satisfaction of such agency(ies).
 
 
34

--------------------------------------------------------------------------------

 
 
Section 5.09.  Management.  Cause Timothy J. Koziol to continue to be employed
or to function as the Chief Executive Officer of the Borrower, Brett M. Clark to
continue to be employed or to function as the Chief Financial Officer of the
Borrower, and William Mitzell to continue to be employed or to function as the
Chief Operating Officer of the Borrower, unless a successor is appointed within
sixty (60) days after the termination of any such individual’s employment and
such successor is reasonably satisfactory to the Lender.
 
Section 5.10.  Use of Proceeds.  Cause all proceeds of the Loans to be utilized
solely in the manner and for the purposes set forth in Section 2.04 above.
 
Section 5.11.  Future Subsidiaries.  At any time and from time to time when the
Borrower or any of its Domestic Subsidiaries proposes to form or acquire any
Domestic Subsidiary subsequent to the Closing Date, the Borrower shall give
written notice thereof to the Lender reasonably in advance of (and in no event
less than fifteen (15) days prior to) the formation or acquisition of such
Domestic Subsidiary, accompanied by true and complete copies of the Organic
Documents of such Domestic Subsidiary and stating, with respect to such Domestic
Subsidiary, (a) its proper legal name, (b) its jurisdiction of incorporation or
formation, (c) the jurisdictions (if any) in which it is qualified or is
required to be qualified to do business as a foreign entity, (d) the number of
shares of capital stock, equity securities or ownership interests outstanding,
and (e) the record owners of such outstanding capital stock, equity securities
or other ownership interests; and contemporaneously with the formation or
acquisition of such new Domestic Subsidiary, such new Domestic Subsidiary shall
be deemed to have made and joined in all of the representations and warranties
made by the Borrower in this Agreement and the other Loan Documents (all of
which shall be applicable to such new Domestic Subsidiary as if named therein),
and the Borrower shall cause such new Domestic Subsidiary to execute and deliver
to the Lender (i) a Guaranty Agreement in form and substance reasonably
satisfactory to the Lender (or a joinder agreement with respect to the existing
Guaranty Agreement in form and substance reasonably satisfactory to the Lender),
and (ii) a Collateral Agreement (with completed perfection certificate and other
appropriate Security Documents) in substantially the form of the Collateral
Agreement as then in effect (or a joinder agreement with respect to the existing
Collateral Agreement in form and substance reasonably satisfactory to the
Lender) and other Security Documents as reasonably requested by the Lender.
 
Section 5.12.  Landlord Waivers.  To the extent requested by the Lender from
time to time subsequent to the Closing Date, use commercially reasonable efforts
to obtain, in form and substance reasonably satisfactory to the Lender, any and
all bailee waivers, warehousemen’s waivers, Landlord Waivers and/or access
agreements requested by the Lender in respect of locations where there is stored
or held Collateral having an aggregate fair market value in excess of $25,000
and this Section 5.12 shall be applicable to any material leased premises for
which a Landlord Waiver has not been obtained as of the Closing Date.
 
 
35

--------------------------------------------------------------------------------

 
 
Section 5.13.  Deposit Accounts.  Notify the Lender upon opening any new bank
account or securities account, and cause the subject bank or securities
intermediary promptly to execute and deliver to the Lender a Control Agreement
in respect of such bank account or securities account; and this Section 5.13
shall also be applicable to any and all bank accounts for which Control
Agreements have not been entered into on the Closing Date if (a) the funds in
such bank account exceed $10,000, or (ii) the funds held in the Bank Accounts
for which Control Agreements are not in place exceed $25,000 in the aggregate;
and to the extent that a required Control Agreement is not entered into within
thirty (30) days after the Closing Date, then the subject bank account(s) shall
be promptly closed and the funds held therein shall be transferred to one or
more accounts at another banking institution which has executed and delivered a
Control Agreement in respect of such account(s) in form and substance
satisfactory to the Lender; provided that the requirements of this section shall
not apply to any bank account used by the Borrower or its Subsidiaries to make
payroll payments so long as no amounts are held in such accounts for more than
two (2) Business Days.
 
Section 5.14.  Seller Notes Certification.  Not less than ten (10) Business Days
prior to making any payment on or in respect of either of the Seller Notes,
provide to the Lender (a) a pro forma calculation of the coverage test under
Section 6.19 below as of the date of the most recent financial statements of the
Borrower then available and giving pro forma effect to the proposed payment on
the Seller Notes, and (b) certifying that, both before and after giving effect
to such proposed payment on the Seller Notes, no Event of Default exists or
shall exist; and to the extent that any such calculation or certification shall
indicate that an Event of Default exists or would exist immediately after giving
effect to the proposed payment, the Borrower shall not make such proposed
payment.
 
Section 5.15.  Rights of First Refusal.  At any time when any Obligations are
outstanding or the Revolving Credit Commitment remains in effect, provide
written notice to Lender not less than thirty (30) days prior to accepting any
bona fide offer or proposal with respect to any equity or debt financing to be
undertaken by the Borrower or any of its Subsidiaries (which notice shall set
forth in reasonable detail all of the material terms and conditions on which
such equity or debt financing is to be effected), and if the Lender or any
Affiliate of the Lender agrees in writing, within twenty (20) days after receipt
of such notice, to provide such equity or debt financing on substantially
similar material terms as those set forth in the Borrower’s notice, the Borrower
or such Subsidiary shall undertake such financing with the Lender or its
Affiliate promptly thereafter (subject to the Borrower’s or the Subsidiary’s
right to abandon the proposed financing altogether); and this Section 5.15 shall
(a) again be applicable in the event that any proposed equity or debt financing
terms offered to the Lender are modified in a manner which is materially more
advantageous to the investor(s), taken as a whole, and (b) be applicable
successively to each and every proposed equity or debt financing until the
Obligations have been paid in full and the Revolving Credit Commitment has been
terminated or has expired.
 
Section 5.16.  Sales of Business Units.  Continue to pursue with reasonable
diligence the Borrower’s plan to restructure its operations by offering for sale
the Borrower’s revenue-generating business units at prices and on terms and
conditions reasonably acceptable to the Borrower and the Lender; and, upon
request of the Lender if the Lender deems same to be appropriate to assist in
the sale of such revenue-generating business units, retain an investment banker
or other qualified Person(s) reasonably acceptable to the Lender.
 
 
36

--------------------------------------------------------------------------------

 
 
VI.           NEGATIVE COVENANTS
 
The Borrower hereby covenants and agrees that, until all Obligations (whether
now existing or hereafter arising) have been paid in full and the Revolving
Credit Commitment has been terminated, unless the Lender shall otherwise consent
in writing, the Borrower shall not, and shall not permit any Subsidiary to,
directly or indirectly:
 
Section 6.01.  Indebtedness.  Incur, create, assume, become or be liable in any
manner with respect to, or permit to exist, any Indebtedness, other than:
 
(a)           Indebtedness to the Lender pursuant to the Loan Documents;
 
(b)           liabilities with respect to trade obligations, accounts payable,
advances, royalty or other similar payments, operating leases and other normal
accruals incurred in the ordinary course of business, or with respect to which
the Borrower or the subject Subsidiary is contesting in good faith the amount or
validity thereof by appropriate proceedings, and then only to the extent that
the Borrower or the subject Subsidiary has set aside on its books adequate
reserves therefor;
 
(c)           Indebtedness existing on the date of this Agreement owed to those
Persons, in those amounts and having those maturities as set forth in Schedule
3.01 of the Disclosure Schedule, including any extensions, renewals or
refinancings of such Indebtedness provided that (i) there is no increase in the
principal amount thereof at the time of such extension, renewal or refinancing,
and (ii) there is no other material change in the terms of such Indebtedness
which is materially adverse to the Borrower or to the Lender;
 
(d)           Capitalized Leases reflected in the Financial Statements, and
Capitalized Leases hereafter entered into by the Borrower or its Subsidiaries in
the ordinary course of the Business Operations and within the limitations
provided in Section 6.17 below;
 
(e)           purchase money Indebtedness incurred in connection with the
Borrower’s or its Subsidiaries’ acquisition of capital assets in the ordinary
course of the Business Operations and within the limitations provided in Section
6.17 below;
 
(f)           Subordinated Debt in such amounts and upon such terms and
conditions as shall be acceptable to the Lender in its sole and absolute
discretion;
 
(g)           intercompany Indebtedness between the Borrower and any
Wholly-Owned Subsidiary or between Wholly-Owned Subsidiaries;
 
(h)           Guarantees to the extent permitted pursuant to Section 6.03 below;
and
 
(i)            The Seller Notes.
 
Section 6.02.  Liens.  Create, incur, assume or suffer to exist any Lien or
other encumbrance of any nature whatsoever on any of its assets, now or
hereafter owned, other than:
 
 
37

--------------------------------------------------------------------------------

 
 
(a)           subject to Section 5.02 above, Liens securing the payment of taxes
which are either not yet due or the validity of which is being contested in good
faith by appropriate proceedings, and as to which the Borrower or the subject
Subsidiary shall have set aside on its books adequate reserves;
 
(b)           deposits under workers’ compensation, unemployment insurance and
social security laws, or to secure the performance of bids, tenders, contracts
(other than for the repayment of money borrowed) or leases, or to secure
statutory obligations or surety or appeal bonds, or to secure indemnity,
performance or other similar bonds in the ordinary course of business;
 
(c)           statutory Liens of landlords; Liens imposed by law, such as,
carriers’, warehousemen’s, materialmen’s or mechanics’ liens, incurred by the
Borrower or any Subsidiary in good faith in the ordinary course of business and
discharged promptly after same are incurred and prior to delinquency thereof;
fully bonded Liens arising out of a judgment or award against the Borrower or
any Subsidiary with respect to which the Borrower or such Subsidiary shall
currently be prosecuting an appeal, a stay of execution pending such appeal
having been secured; and Liens arising out of a judgment or award against the
Borrower or any Subsidiary which are fully covered by insurance (subject to
applicable deductibles) and for which the relevant insurer has not denied or
disclaimed coverage;
 
(d)           other Liens incurred in connection with Indebtedness expressly
permitted pursuant to Section 6.01(d) and/or Section 6.01(e) above, or existing
on the subject assets at the time of acquisition thereof, provided that such
Liens do not extend to any assets or property other than the specific assets or
properties acquired pursuant to such permitted Indebtedness;
 
(e)           encumbrances consisting of easements, rights-of-way, survey
exceptions and other similar restrictions on the use of Real Property, or minor
irregularities in title thereto which do not materially impair the use of such
property in the operation of the business of the Borrower and its Subsidiaries;
 
(f)            Liens in existence on the date of this Agreement, as set forth on
Schedule 6.02 of the Disclosure Schedule;
 
(g)           Liens arising out of judgments or awards (i) which are fully
covered by insurance (subject to applicable deductibles) and for which the
relevant insurer has not denied or disclaimed coverage, (ii) with respect to
which the Borrower or the subject Subsidiary shall be prosecuting an appeal in
good faith and in respect of which a stay of execution shall have been issued,
or (iii) which do not cause an Event of Default under Section 7.01(i) below;
 
(h)           Liens in favor of the Lender; and
 
(i)            extensions, renewals or replacements of any Lien referred to in
clauses (a) through (f) above, provided that same shall not effect any increase
in any principal amount secured thereby.
 
Section 6.03.  Guarantees.  Guarantee, endorse or otherwise in any manner become
or be responsible for obligations of any other Person, except (a) endorsements
of negotiable instruments for collection in the ordinary course of business, and
(b) Guarantees by the Borrower of obligations of Wholly-Owned Subsidiaries in
the ordinary course of business.
 
 
38

--------------------------------------------------------------------------------

 
 
Section 6.04.  Sales of Assets and Management.  (a) Sell, lease, transfer,
encumber or otherwise dispose of any of the Borrower’s or any Subsidiary’s
properties, assets, rights, licenses or franchises other than (i) sales of
inventory in the ordinary course of business, (ii) licenses, joint ventures and
related transactions entered into, modified or terminated in the ordinary course
of business, or (iii) the disposition of surplus, obsolete or worn-out equipment
in the ordinary course of business, or (b) permit any Affiliate of the Borrower
(other than a Subsidiary which is a party to the Collateral Agreement) to own or
obtain any patent, patent application, copyright, copyright application,
trademark, trademark application, license, or other intangible asset relating to
the Business Operations except in the normal course of business on terms and
conditions no less favorable to the Borrower or any Subsidiary than those which
could be obtained in an arms’ length transaction with an unaffiliated third
party.
 
Section 6.05.  Sale-Leaseback. Enter into any arrangement, directly or
indirectly, with any Person whereby the Borrower or any Subsidiary shall sell or
transfer any property (real, personal or mixed) used or useful in the Business
Operations, whether now owned or hereafter acquired, and thereafter rent or
lease such property.
 
Section 6.06.  Investments; Acquisitions.  Make any Investment in, or otherwise
acquire or hold securities (including, without limitation, capital stock and
evidences of Indebtedness) of, or make loans or advances to, or enter into any
arrangement for the purpose of providing funds or credit to, any other Person
(including any Affiliate), except:
 
(a)           Investments in Wholly-Owned Subsidiaries which have complied with
the requirements of Section 5.11 above;
 
(b)           advances (to the extent permitted by Applicable Law, including
federal securities laws) to employees of the Borrower or any Wholly-Owned
Subsidiaries for normal business expenses not to exceed at any time $25,000 in
the aggregate;
 
(c)           equity interests in Account Debtors received in connection with
the settlement of amounts due to the Borrower or any Subsidiary in the ordinary
course of business or upon the insolvency of the subject Account Debtors;
 
(d)           Investments of excess cash generated in the Business Operations in
Cash Equivalents; and
 
(e)           Investments of cash in overnight deposits or other customary cash
management Investments with commercial banks or in commercial paper satisfying
the criteria for such banks or commercial paper as set forth in the definition
of Cash Equivalents.
 
Section 6.07.  Real Property; Corporate Form; Acquisitions.  Purchase or acquire
any Real Property or any ownership interest in any Real Property; or dissolve or
liquidate, or consolidate or merge with or into, sell all or substantially all
of the assets of the Borrower or any Subsidiary to, or acquire all or
substantially all of the securities, assets or properties of, any other Person,
except for (a) consolidations of Wholly-Owned Subsidiaries (provided that the
owner of the Owned Real Property shall not be consolidated with any other
Subsidiary); (c) mergers of a Wholly-Owned Subsidiary (other than the owner of
the Owned Real Property) into the Borrower or into a Wholly-Owned Subsidiary; or
(d) sales (other than a sale of the Owned Real Property) to the Borrower or
another Subsidiary for fair value.
 
 
39

--------------------------------------------------------------------------------

 
 
Section 6.08.  Dividends and Redemptions.  Directly or indirectly declare or pay
any dividends, or make any distribution of cash or property, or both, to any
Person in respect of any of the shares of the capital stock or other equity
securities of the Borrower or any other Person, or directly or indirectly
redeem, purchase or otherwise acquire for consideration any securities or shares
of the capital stock or other equity securities of the Borrower or any other
Person, or establish or make payment into any sinking fund for any such purpose;
provided, that this Section 6.08 shall not be deemed to prohibit the payment of
dividends or distributions by any Subsidiary to the Borrower or to any other
direct or indirect Wholly-Owned Subsidiary.
 
Section 6.09.  Compensation.  Directly or indirectly pay any cash compensation
to any executive officers of the Borrower except in accordance with the
compensation levels disclosed in Schedule 6.09 of the Disclosure Schedule or as
otherwise approved by the disinterested members of the Board of Directors of the
Borrower but in no case in any amount or amounts which would cause or reasonably
be expected to cause a Material Adverse Effect.
 
Section 6.10.  Change of Business.  Directly or indirectly: (a) engage in a
business materially different from the general nature of the Business Operations
(i) as now being conducted, or (ii) as the same may hereafter be reasonably
expanded from time to time in like areas of business; (b) wind up the Business
Operations or cease substantially all of its normal Business Operations for a
period in excess of ten (10) consecutive days; or (c) suffer any material
disruption, interruption or discontinuance of a material portion of its normal
Business Operations for a period in excess of thirty (30) consecutive days
(provided that no Material Adverse Effect shall exist or arise during such
thirty (30) day period).
 
Section 6.11.  Receivables.  Sell or assign in any way any accounts receivable,
promissory notes or trade acceptances held by the Borrower or any Subsidiary
with or without recourse, except for collections (including endorsements) in the
ordinary course of business.
 
Section 6.12.  Certain Amendments.  Agree, consent, permit or otherwise
undertake to amend any of the terms or provisions of (a) the Borrower’s or any
Subsidiary’s Organic Documents or the Seller Notes in a manner which may impair
or adversely affect in any respect any of the Lender’s rights under any of the
Loan Documents, or (b) the Purchase Money Note or the Royalty Provisions, or any
other provisions of the Stock Purchase Agreement, in any manner such as would
reduce or delay payments to GEM-DE (or the Lender, as collateral assignee)
thereunder or otherwise restrict or limit rights to receive or collect payments
thereunder; or purport to release any of the collateral securing the Purchase
Money Note.
 
Section 6.13.  Affiliate Transactions.  Enter into any Contract, agreement or
transaction with any Affiliate of the Borrower except (a) as disclosed in
Schedule 6.13 of the Disclosure Schedule, (b) for intercompany Indebtedness
between the Borrower and any Wholly-Owned Subsidiary or between any Wholly-Owned
Subsidiaries, or (c) in the normal course of business on terms and conditions no
less favorable to the Borrower or any Subsidiary than those which could be
obtained in an arms’ length transaction with an unaffiliated third party.
 
 
40

--------------------------------------------------------------------------------

 
 
Section 6.14.  Fiscal Year.  Amend its Fiscal Year.
 
Section 6.15.  Subordinated Debt.  Prepay, redeem or purchase any Subordinated
Debt, or make any payment on any Subordinated Debt, except as permitted in
accordance with the applicable subordination agreement.
 
Section 6.16.  ERISA.  Suffer or permit any condition or circumstance contrary
to or in violation of Section 3.14 above, if same has or would reasonably be
expected to have a Material Adverse Effect.
 
Section 6.17.  Capital Expenditures.  Make aggregate Capital Expenditures
(whether through cash purchase, principal payments under Capitalized Leases, or
otherwise) in any Fiscal Year, in the aggregate for the Borrower and all
Subsidiaries, in excess of $600,000.
 
Section 6.18.  EBITDA.  Permit EBITDA to be less than (a) $1.00 for any fiscal
quarter ending on or after December 31, 2009.  For purposes of assessing
interest at the default rates provided in the Notes, any failure to comply with
this Section 6.18 shall be deemed to be an Event of Default at the end of the
subject fiscal quarter (and not deferred until such non-compliance is reported),
but for all other purposes, such non-compliance shall not be deemed an Event of
Default (i) unless (A)the Borrower fails, within thirty (30) days after the
conclusion of the subject fiscal quarter, to reach written agreement with the
Lender on a plan to cure such non-compliance, or (B) if such a curative plan is
agreed upon, the Borrower fails to complete the cure within sixty (60) days
after the conclusion of the subject fiscal quarter, or (ii) if (A) the Borrower
shall have received, during or within sixty (60) days after the conclusion of
the subject fiscal quarter, net cash proceeds from the issuance of Common Stock
in a dollar amount at least equal to the amount by which the Borrower failed to
achieve the required minimum EBITDA), which net cash proceeds amount (or
requisite portion thereof) are, for purposes hereof, added to EBITDA to the
extent necessary (on a dollar-for-dollar basis) to eliminate the EBITDA
shortfall in such fiscal quarter, and/or (B) to the extent that such net cash
proceeds are not applied to cure an EBITDA shortfall as aforesaid (“Excess Cash
Proceeds”), and provided that the Borrower has made or simultaneously makes a
prepayment of principal under the Convertible Term Note out of such net cash
proceeds (which prepayment shall be applied to the principal installments
thereunder in direct order of maturity, and shall be without requirement of any
premium or penalty) in an amount equal to one-half of the Excess Cash Proceeds,
an amount equal to one-half of the Excess Cash Proceeds are, for purposes
hereof, added to EBITDA in the first fiscal quarter immediately following the
fiscal quarter in which the Excess Cash Proceeds were received by the Borrower.
 
Section 6.19.  Coverage Test.  Permit the ratio of (a) EBITDA, plus any
permitted additions to EBITDA effected in accordance with Section 6.18 above,
minus any and all dividends, distributions and/or redemption payments made by
the Borrower to its shareholders or other holders of equity interests, to (b)
Fixed Charges, to be less than 1.0 to 1.0 for any four (4) consecutive fiscal
quarters ending on or after December 31, 2009.
 
 
41

--------------------------------------------------------------------------------

 
 
Section 6.20.  GPP Payments.  Make any payments of any kind (whether in cash, in
kind or otherwise) to or on behalf of GPP or any of its Affiliates, provided
that the foregoing limitation shall not be applicable to scheduled payments
which are made as and when due under the outstanding Equipment Lease Agreement
between GEM-DE and P-1 Leasing (an affiliate of GPP), at the rate of $4,000 per
month.
 
VII.         DEFAULTS
 
Section 7.01.  Events of Default.  Each of the following events is herein, and
in the Notes, sometimes referred to as an Event of Default:
 
(a)           if any representation or warranty made herein or in any other Loan
Document, or in any certificate, financial statement, Borrowing Base report,
instrument or other written statement furnished by the Borrower or any
Subsidiary in connection with this Agreement, any other Loan Document or any of
the borrowings hereunder shall be false, inaccurate or misleading in any
material respect when made or when deemed made hereunder;
 
(b)           any default in the payment of any principal or interest under
either of the Notes or any other Obligations when the same shall be due and
payable, whether at the due date thereof or at a date required for prepayment or
by acceleration or otherwise, and the continuance of any such non-payment (in
whole or in part) for a period of three (3) Business Days;
 
(c)           any default in the due observance or performance of any covenant,
condition or agreement contained in any Section of Article VI hereof or in the
Board Observer Agreement, which, if capable of being cured, is not fully cured
within thirty (30) days after the occurrence thereof;
 
(d)           any default in the due observance or performance of any covenant,
condition or agreement to be observed or performed under Article V hereof, or
otherwise pursuant to the terms hereof or any other Loan Document and not
addressed in Sections 7.01(a), (b) or (c), and the continuance of such default
unremedied for a period of thirty (30) days (five (5) Business Days in the case
of Sections 2.04(b) and 5.01(d) above) after written notice thereof to the
Borrower, or such other cure period as may be provided in the applicable Loan
Document;
 
(e)           any default with respect to any Indebtedness of the Borrower or
any of the Subsidiaries (other than to the Lender) in an aggregate amount in
excess of $50,000, if the effect of such default is to permit the holder, with
or without notice or lapse of time or both, to accelerate the maturity of any
such Indebtedness for money borrowed or to cause such Indebtedness for money
borrowed to become due prior to the stated maturity thereof;
 
(f)           if the Borrower or any Subsidiary shall: (i) apply for or consent
to the appointment of a receiver, trustee, custodian or liquidator of it or any
of its properties, (ii) admit in writing its inability to pay its debts as they
mature, (iii) make a general assignment for the benefit of creditors, (iv) be
adjudicated a bankrupt or insolvent or be the subject of an order for relief
under Title 11 of the United States Code, or (v) file a voluntary petition in
bankruptcy, or a petition or an answer seeking reorganization or an arrangement
with creditors or to take advantage or any bankruptcy, reorganization,
insolvency, readjustment of debt, dissolution or liquidation law or statute, or
an answer admitting the material allegations of a petition filed against him or
it in any proceeding under any such law, or (vi) take or permit to be taken any
action in furtherance of or for the purpose of effecting any of the foregoing;
 
 
42

--------------------------------------------------------------------------------

 
 
(g)           if any order, judgment or decree shall be entered, without the
application, approval or consent of the Borrower or any Subsidiary, by any court
of competent jurisdiction, approving a petition seeking reorganization of the
Borrower or any Subsidiary, or appointing a receiver, trustee, custodian or
liquidator of the Borrower or any Subsidiary, or of all or any substantial part
of its assets, and such order, judgment or decree shall continue unstayed and in
effect for any period of sixty (60) days;
 
(h)           if final judgment(s) or administrative order for the payment of
money in an uninsured amount in excess of $50,000 individually or in the
aggregate shall be rendered against the Borrower and/or any Subsidiary, and the
same shall remain undischarged or unbonded for a period of thirty (30)
consecutive days, during which execution shall not be effectively stayed;
 
(i)            the occurrence of any levy upon or seizure or attachment of, or
any uninsured loss of or damage to, any property of the Borrower or any
Subsidiary having an aggregate fair value or repair cost (as the case may be) in
excess of $50,000 individually or in the aggregate, and any such levy, seizure
or attachment shall not be set aside, bonded or discharged within thirty (30)
days after the date thereof;
 
(j)            if any Lien purported to be created by any Security Document
shall cease to be a valid perfected first priority Lien (subject only to any
priority accorded by Applicable Law to Permitted Liens) on the assets or
properties covered thereby, or the Borrower or any Subsidiary or Affiliate
thereof shall assert in writing that any Lien purported to be created by any
Security Document is not a valid perfected first priority lien (subject only to
any priority accorded by Applicable Law to Permitted Liens) on the assets or
properties purported to be covered thereby;
 
(k)           if (i) any of the Loan Documents shall, other than by reason of
the Lender’s default, bankruptcy or insolvency, cease to be in full force and
effect (other than as a result of the discharge thereof in accordance with the
terms thereof or by written agreement of all parties thereto), or (ii) the
Borrower or any Subsidiary or Affiliate thereof shall disclaim or deny the
validity of any Loan Document or its obligations thereunder;
 
(l)            if the Borrower or any Subsidiary or any executive officer of the
Borrower or any Subsidiary shall be indicted for, convicted of or plead nolo
contendere to any felony offense;
 
(m)          if the Common Stock shall not be traded or listed on any national
securities exchange, the Nasdaq Global Market, the Nasdaq Select Market (or any
other Nasdaq market) or the OTC Bulletin Board for any period of thirty (30)
consecutive days; or
 
(n)          the shall occur any Material Adverse Effect.
 
 
43

--------------------------------------------------------------------------------

 
 
Section 7.02.  Remedies.  Upon the occurrence of any Event of Default, and at
all times thereafter during the continuance thereof: (a) the Notes, and any and
all other Obligations, shall, at the Lender’s option (except in the case of
Sections 7.01(f) and 7.01(g) hereof, the occurrence of which shall automatically
effect acceleration, regardless of any action or forbearance in respect of any
prior or ongoing Default or Event of Default which may be inconsistent with such
automatic acceleration), become immediately due and payable, both as to
principal, interest and other charges, without presentment, demand, protest or
notice of any kind, all of which are hereby expressly waived, anything contained
herein or in the Notes or other evidence of such Obligations to the contrary
notwithstanding, (b) all outstanding Obligations under the Notes, and all other
outstanding Obligations, shall bear interest at the default rates of interest
provided in the Notes, (c) the Lender may file suit against the Borrower on the
Notes and against the Borrower and the Subsidiaries under the other Loan
Documents and/or seek specific performance or injunctive relief thereunder
(whether or not a remedy exists at law or is adequate), (d) the Lender shall
have the right, in accordance with the Security Documents, to exercise any and
all remedies in respect of such or all of the Collateral as the Lender may
determine in its discretion (without any requirement of marshalling of assets or
other such requirement, all of which are hereby waived by the Borrower), and (e)
the Revolving Credit Commitment shall, at the Lender’s option (except in the
case of Sections 7.01(f) and 7/01(g) hereof, the occurrence of which shall
automatically effect termination, regardless of any action or forbearance in
respect of any prior or ongoing Default or Event of Default which may be
inconsistent with such automatic termination), be immediately terminated or
reduced, and the Lender shall be under no further obligation to consider making
any further Advances.
 
VIII.        PARTICIPATING LENDERS; ASSIGNMENT
 
Section 8.01.  Participations.  Anything in this Agreement to the contrary
notwithstanding, the Lender may, at any time and from time to time, without in
any manner affecting or impairing the validity of any Obligations, transfer,
assign or grant participating interests in the Loans as the Lender shall in its
sole discretion determine, to such other Persons (the “Participants”) as the
Lender may determine.  Upon any such transfer, assignment or granting of
participating interests, the Participants shall be deemed to be included within
the term “Lender” for all purposes of this Agreement, subject to such agreements
and arrangements as the Lender and the Participants may agree upon.
Notwithstanding the granting of any such participating interests: (a) the
Borrower shall look solely to the Lender for all purposes of this Agreement and
the transactions contemplated hereby, (b) the Borrower shall at all times have
the right to rely upon any waivers or consents signed by the Lender as being
binding upon all of the Participants, and (c) all communications in respect of
this Agreement and such transactions shall remain solely between the Borrower
and the Lender (exclusive of Participants) hereunder.
 
Section 8.02.  Transfer and Assignment.  Anything in this Agreement to the
contrary notwithstanding, the Lender may, at any time and from time to time,
without in any manner affecting or impairing the validity of any Obligations,
transfer and assign all or any portion of its interest in this Agreement, the
Notes and the other Loan Documents to any Person (an “Assignee Lender”) as the
Lender may determine; provided, however, that unless an Event of Default exists
at the time of the assignment, the Assignee Lender (a) shall be a financial
institution, investment fund or other financial entity which has a net worth of
$75,000,000 or more (as represented and warranted to the Lender by such
prospective Assignee Lender) and which regularly engages, as part of its normal
business operations, in the making, purchasing, holding or otherwise investing
in commercial loans and similar extensions of credit, and (b) shall not be a
business which, to the Lender’s knowledge, derives any material revenues
(directly or through any parent or subsidiary) from environmental health and
safety compliance services (including transportation or treatment of Hazardous
Substances.  Upon any such transfer or assignment, the Assignee Lender shall be
deemed to succeed (to the extent of the interest assigned) to the rights and
obligations of the Lender for all purposes of this Agreement.  In the event of
any transfer and assignment of the Lender’s entire interest in this Agreement,
the Notes and the Security Documents, the Lender shall be replaced by the
Assignee Lender as “Secured Party” under the Collateral Agreement and all other
Security Documents.
 
 
44

--------------------------------------------------------------------------------

 
 
Section 8.03.  Recordation of Assignment.  In respect of any negotiation,
transfer or assignment of all or any portion of any Lender’s interest in this
Agreement, any Note and/or any other Loan Documents at any time and from time to
time, the following provisions shall be applicable:
 
(a)           The Borrower, or any agent appointed by the Borrower, shall
maintain a register (the “Register”) in which there shall be recorded the name
and address of each Person holding any Note(s) hereunder or any commitment to
lend hereunder, and the principal amount payable to such Person under such
Person’s Note(s) or committed by such Person under such Person’s lending
commitment.  The Borrower hereby irrevocably appoints the Lender (and/or any
subsequent Lender appointed by the Lender then maintaining the Register) as the
Borrower’s agent for the purpose of maintaining the Register.
 
(b)           In connection with any negotiation, transfer or assignment as
aforesaid, the transferor/assignor shall deliver to the Lender then maintaining
the Register an assignment and assumption agreement executed by the
transferor/assignor and the transferee/assignee, setting forth the specifics of
the subject transaction, including but not limited to the amount and nature of
Obligations and/or lending commitments being transferred or assigned (and being
assumed, as applicable), and the proposed effective date of such transfer or
assignment and the related assumption (if applicable).
 
(c)           Subject to receipt of completed tax forms (indicating withholding
status, or exemption from withholding, as applicable, of the
transferee/assignee) reasonably required by the Person then maintaining the
Register, and (if required by such Person) surrender of the negotiated,
transferred or assigned Note(s) for reissuance by the Borrower, such Person
shall record the subject transfer, assignment and assumption in the
Register.  Anything contained in any Note or other Loan Document to the contrary
notwithstanding, no negotiation, transfer or assignment shall be effective until
it is recorded in the Register pursuant to this Section 8.03(c).  The entries in
the Register shall be conclusive and binding for all purposes, absent manifest
error; and the Borrower and each Lender shall treat each Person whose name is
recorded in the Register as a Lender hereunder for all purposes of this
Agreement.  The Register shall be available for inspection by the Borrower and
each Lender at any reasonable time and from time to time upon reasonable prior
notice.
 
IX.           MISCELLANEOUS
 
Section 9.01.  Survival.  This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto, shall survive the making by the Lender of the Loans and the
execution and delivery to the Lender of the Notes, and shall continue in full
force and effect for so long as the Notes or any other Obligations are
outstanding and unpaid or the Revolving Credit Commitment remains
outstanding.  Whenever in this Agreement any of the parties hereto is referred
to, such reference shall be deemed to include the successors and permitted
assigns of such party; and all covenants, promises and agreements in this
Agreement contained, by or on behalf of the Borrower shall inure to the benefit
of the successors and assigns of the Lender.
 
 
45

--------------------------------------------------------------------------------

 
 
Section 9.02.  Indemnification.  The Borrower shall indemnify the Lender and its
directors, managers, officers, employees, attorneys and agents against, and
shall hold the Lender and such Persons harmless from, any and all losses,
claims, damages and liabilities and related expenses, including reasonable
counsel fees and expenses, incurred by the Lender or any such Person arising out
of, in any way connected with, or as a result of: (a) the use of any of the
proceeds of the Loans made by the Lender to the Borrower; (b) this Agreement,
the ownership and operation of the Borrower’s and any Subsidiary’s assets,
including all Real Properties and improvements or any Contract, the performance
by the Borrower or any other Person of their respective obligations thereunder,
and the consummation of the transactions contemplated by this Agreement; (c) any
finder’s fee, brokerage commission of other such obligation payable or alleged
to be payable in respect of the transactions contemplated by this Agreement
which arises or is alleged to arise from any agreement, action or conduct of the
Borrower or any of its Affiliates, and/or (d) any claim, litigation,
investigation or proceeding relating to any of the foregoing, whether or not the
Lender or its directors, officers, managers, employees, attorneys or agents are
a party thereto; provided that such indemnity shall not apply to any such
losses, claims, damages, liabilities or related expenses arising from (i) any
unexcused breach by the Lender of any of its obligations under this Agreement,
(ii) the willful misconduct or gross negligence of the Lender as determined by a
final, non-appealable judgment of a court of competent jurisdiction, or (iii)
the breach of any commitment or legal obligation of the Lender to any Person
other than the Borrower or its Affiliates, provided that such breach is
determined pursuant to a final and nonappealable decision of a court of
competent jurisdiction.  The foregoing indemnity shall remain operative and in
full force and effect regardless of the expiration or any termination of this
Agreement, the consummation of the transactions contemplated by this Agreement,
the repayment of the Loans, the invalidity or unenforceability of any term or
provision of any Loan Document, any investigation made by or on behalf of the
Lender, and the content or accuracy of any representation or warranty made by
the Borrower or any Subsidiary in any Loan Document.  All amounts due under this
Section 9.02 shall be payable on written demand therefor.
 
Section 9.03.  Governing Law.  This Agreement and the other Loan Documents shall
(irrespective of where same are executed and delivered) be governed by and
construed in accordance with the laws of the State of New York (without giving
effect to principles of conflicts of laws other than Sections 5-1401 and 5-1402
of the New York General Obligations Law).
 
Section 9.04.  Waiver and Amendment.  Neither any modification or waiver of any
provision of this Agreement, the Notes, or any other Loan Document, nor any
consent to any departure by the Borrower or any Subsidiary therefrom, shall in
any event be effective unless the same shall be set forth in writing duly signed
or acknowledged by the Lender and all parties to such Loan Document, and then
such waiver or consent shall be effective only in the specific instance, and for
the specific purpose, for which given.  No notice to or demand on the Borrower
in any instance shall entitle the Borrower to any other or future notice or
demand in the same, similar or other circumstances.
 
 
46

--------------------------------------------------------------------------------

 
 
Section 9.05.  Reservation of Remedies.  Neither any failure nor any delay on
the part of the Lender in exercising any right, power or privilege hereunder or
under the Notes or any other Loan Document shall operate as a waiver thereof,
nor shall a single or partial exercise thereof preclude any other or future
exercise, or the exercise of any other right, power or privilege.
 
Section 9.06.  Notices.  All notices, requests, demands and other communications
under or in respect of this Agreement or any transactions hereunder shall be in
writing (which may include telegraphic or telecopied communication) and shall be
personally delivered or mailed (by prepaid registered or certified mail, return
receipt requested), sent by prepaid recognized overnight courier service, or
telegraphed or telecopied by facsimile transmission to the applicable party at
its address or telecopier number indicated below.
 
If to the Lender:
 
CVC California, LLC
CityPlace Tower
525 Okeechobee Blvd., Suite 1050
West Palm Beach, FL 33401
Attention: Chief Financial Officer
Telecopier: (561) 727-2100
 
with a copy to:
 
Greenberg Traurig, LLP
200 Park Avenue
New York, New York  10166
Attention:  Shahe Sinanian, Esq.
Telecopier: (212) 801-6400
 
If to the Borrower:
 
General Environmental Management, Inc.
3191 Temple Avenue, Suite 250
Pomona, California  91768
Attention: Timothy J. Koziol
Telecopier:  (909) 444-8356
 
with a copy to:
 
deCastro, PC
309 Laurel Street
San Diego, California  92101
Attention: Stanley M. Moskowitz, Esq.
Telecopier: (619) 702-9401
 
 
47

--------------------------------------------------------------------------------

 
 
or, as to each party, at such other address or telecopier number as shall be
designated by such party in a written notice to the other party delivered as
aforesaid.  All such notices, requests, demands and other communications shall
be deemed given (a) when personally delivered, (b) three (3) Business Days after
being deposited in the mails with postage prepaid (by registered or certified
mail, return receipt requested), (c) one (1) Business Day after being delivered
to the telegraph company or overnight courier service, if prepaid and sent
overnight delivery, addressed as aforesaid and with all charges prepaid or
billed to the account of the sender, or (d) when sent by facsimile transmission
to a telecopier number designated by such addressee.
 
Section 9.07.  Binding Effect.  This Agreement shall be binding upon and inure
to the benefit of the Borrower and the Lender and their respective successors
and assigns, except that the Borrower shall not assign any of its rights or
obligations hereunder without the prior written consent of the Lender.
 
Section 9.08.  Consent to Jurisdiction; Waiver of Jury Trial.  The Borrower
hereby consents to the jurisdiction of all courts of the State of New York and
the United States District Court for the Southern District of New York, as well
as to the jurisdiction of all courts from which an appeal may be taken from such
courts, for the purpose of any suit, action or other proceeding arising out of
or with respect to this Agreement, any other Loan Document, any other
agreements, instruments, certificates or other documents executed in connection
herewith or therewith, or any of the transactions contemplated hereby or
thereby, or any of the Borrower’s or any Subsidiary’s obligations hereunder or
thereunder.  The Borrower hereby waives the right to interpose any counterclaims
(other than compulsory counterclaims) in any action brought by the Lender
hereunder or in respect of any other Loan Document, provided that this waiver
shall not preclude the Borrower from pursuing any such claims by means of
separate proceedings.  THE BORROWER HEREBY EXPRESSLY WAIVES ANY AND ALL
OBJECTIONS WHICH IT MAY HAVE AS TO VENUE IN ANY OF SUCH COURTS, AND ALSO WAIVES
TRIAL BY JURY IN ANY SUCH SUIT, ACTION OR PROCEEDING.  The Lender may file a
copy of this Agreement as evidence of the foregoing waiver of right to jury
trial.
 
Section 9.09.  Certain Waivers.  The Borrower hereby waives any claims for
special, consequential or punitive damages in any way arising out of or relating
to this Agreement, any of the other Loan Documents, or any breach hereof or
thereof.
 
Section 9.10.  Severability.  If any provision of this Agreement is held invalid
or unenforceable, either in its entirety or by virtue of its scope or
application to given circumstances, such provision shall thereupon be deemed
modified only to the extent necessary to render same valid, or not applicable to
given circumstances, or excised from this Agreement, as the situation may
require, and this Agreement shall be construed and enforced as if such provision
had been included herein as so modified in scope or application, or had not been
included herein, as the case may be.
 
Section 9.11.  Captions.  The Article and Section headings in this Agreement are
included herein for convenience of reference only, and shall not affect the
construction or interpretation of any provision of this Agreement.
 
 
48

--------------------------------------------------------------------------------

 
 
Section 9.12.  Sole and Entire Agreement.  This Agreement, the Notes, the other
Loan Documents, and the other agreements, instruments, certificates and
documents referred to or described herein and therein constitute the sole and
entire agreement and understanding between the parties hereto as to the subject
matter hereof, and supersede all prior discussions, agreements and
understandings of every kind and nature between the parties as to such subject
matter.
 
Section 9.13.  Confidentiality.  The Lender shall not disclose any Confidential
Information to any Person without the prior written consent of the Borrower;
provided, however, that nothing herein contained shall limit any disclosure of
the tax structure of the transactions contemplated hereby, or the disclosure of
any information (a) to the extent required by statute, rule, regulation or
judicial process, (b) to counsel for the Lender, (c) to bank examiners,
auditors, accountants or, if required by law, any regulatory authority, (d) to
the officers, partners, managers, directors, employees, agents and advisors
(including independent auditors and counsel) of the Lender, provided that such
Persons shall be bound by this Section 9.13, (e) in connection with any
litigation which relates to this Agreement to which the Lender is a party, (f)
to a subsidiary or Affiliate of the Lender, or (g) to any assignee or
participant (or prospective assignee or participant) which agrees to be bound by
this Section 9.13, and further provided, that in no event shall the Lender be
obligated or required to return any materials furnished by the Borrower.  The
obligations of the Lender under this Section 9.13 shall supersede and replace
the obligations of the Lender under any confidentiality letter in respect of
this financing previously signed and delivered by the Lender to the Borrower.
 
Section 9.14.  Counterparts; Fax Signatures.  This Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
agreement.  This Agreement may be executed by fax and electronic signatures,
each of which shall be fully binding on the signing party.
 
Section 9.15.  Effect on Other Loan Documents.  From and after the Closing Date,
(a) this Agreement shall amend, modify and supersede the Original Agreement in
its entirety, provided that this Agreement shall not revoke any transactions
effected under the Original Agreement or effect a novation of any Obligations
outstanding under the Original Agreement, (b) all references to the “Loan
Agreement” in the various Loan Documents shall be deemed to refer to this
Agreement, (c) all references to the “Notes” (or any individual Note) contained
in the various Loan Documents shall mean and refer to the Notes (or the
corresponding Note(s)) issued pursuant to this Agreement, and (d) all references
to the “Warrants” (or any individual Warrant) contained in the various Loan
Documents shall mean and refer to the Warrant issued pursuant to this
Agreement.  Promptly following the Closing Date, the Lender shall return to the
Borrower the Notes and the Warrants issued pursuant to the Original Agreement,
each marked “canceled”.
 
[The remainder of this page is intentionally blank]
 
 
49

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized officer as of the day and year first written
above.
 
 

      CVC CALIFORNIA, LLC            
 
  By:
/s/
 
 
   
Name: Gary E. Jaggard
Title: Managing Director
 

 

     
GENERAL ENVIRONMENTAL
MANAGEMENT, INC.
           
 
  By:
/s/
 
 
   
Name:
Title:
 

 
 
50